EXHIBIT K
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 1 of 57
                                                                   CONFIDENTIAL




              APPENDIX A
                                 Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 2 of 57
                                                                                                                      CONFIDENTIAL


                      Claims 1-4, 9, 10, 13, 17, 19-23, 27, 29, 44-46, 53, 61-65 of U.S. Patent No. RE42,678
                                                                  v.
                      Cisco Reconfigurable Optical Add Drop Multiplexers (“ROADM”) Accused Devices


             Claim                                                                  Product Analysis
1. A wavelength-separating-        Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
routing apparatus, comprising:     (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which is a
                                   wavelength separating-routing apparatus.

                                   Several documents detail the functionality of Cisco’s ROADM products, including:
                                       “Data Sheet: 40-Channel Reconfigurable Optical Add/Drop Multiplexing Portfolio for the Cisco ONS
                                          15454 Multiservice Transport Platform,” dated 1992-2007 (“ONS 15454 Data Sheet”);
                                       “Data Sheet: Cisco NCS 2000 Service Line Cards,” dated 2013 (“NCS 2000 Data Sheet 1”);
                                       “Data Sheet: Cisco Network Convergence System 2000 ROADM and Amplifier Line Cards,” dated 2013
                                          (“NCS 2000 Data Sheet 2”);
                                       “Cisco ONS 15200 Series DWDM Systems,” from Cisco’s website
                                          (www.cisco.com/c/en/us/products/optical-networking/ons-15200-series-dwdm-systems/index.html)
                                          (“ONS 15200 Webpage”);
                                       “Data Sheet: Cisco ONS 15216 C L-Band Splitter/Combiner Module for Cisco ONS 15454 MSTP”
                                          dated 1992-2005 (“ONS 15200 Data Sheet”);
                                       “Cisco NCS 2002 and NCS 2006 Line Card Configuration Guide, Release 10.x.x,” chapter titled
                                          “Provisioning Reconfigurable Optical Add/Drop Cards,” which “describes the line cards deployed in
                                          reconfigurable optical add/drop (ROADM) networks,” pp12-16, which focus on the “40-WSS-C and 40-
                                          WSS-CE Card,” and pp 31-38, which focus on “Single Module ROADM (SMR-C) Cards” (“ROADM
                                          Configuration Chapter”); and
                                       information and documents available from Cisco’s website (www.cisco.com) (“Website”).

                                   According to Cisco’s ONS 15454 Data Sheet:
                                   “The Cisco® ONS 15454 Multiservice Transport Platform (MSTP) (Figure 1) provides a comprehensive,
                                   intelligent dense wavelength-division multiplexing (DWDM) solution for expanding metropolitan (metro) and
                                   regional bandwidth.”
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 3 of 57
                                                                                          CONFIDENTIAL



  Figure 1 is labeled as “40-Channel Wavelength Cross-Connect (40-WXC), Wavelength Selective Switch (40-
  WSS), Multiplexer (40-MUX), and Demultiplexer (40-DMX) Units.”

  “While Wavelength Selective Switch (WSS) units provide degree-2 type reconfigurability (drop wavelength in a
  node vs. let it pass through the node), an ROADM node based on 40-WXC units can support up to degree-8
  reconfigurability. This means that for each wavelength it is possible to decide if it has to be locally dropped or
  routed to any of the other 7 pass-through directions of the node. Such a capability not only enhances the
  flexibility of the DWDM transport network but also dramatically reduces the need for costly transponders to
  perform optical-to-electrical-to-optical conversion (typically 2 transponders/crossponders per add/drop channel
  or wavelength).”

  “As even in complex mesh network topologies it is likely that degree-2 reconfigurability would be enough for
  most of the node, the 40-channel ROADM portfolio includes also two different versions of the 40-WSS units,
  one operating on the odd channels of the C band spectrum (40-WSS-C) and the other one operating on the even
  channels of the C band spectrum (40-WSS-CE). The units can be used in conjunction with existing 32-channel
  ROADM solutions and with 40-WXC units to provide the greatest degree of flexibility for Cisco ONS 15454
  MSTP deployments.”

  “Embedded automatic power control mechanisms feature the possibility to interface with different types of
  DWDM units without requiring external attenuators. Used in conjunction with the 40-channel Multiplexer and
  40-channel Demultiplexer allows to manage local add/drop traffic of the specific direction supported by the 40-
  WXC unit.”

  “Embedded automatic power control mechanisms feature the possibility to interface with different type of
  DWDM units without requiring external attenuators.”

  A chart in Cisco’s ONS 15454 Data Sheet lists the components within the 40-Channel ROADM Units, including
  a “40-Channel Wavelength Selective Switch”

  The following figure 3 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 40-Channel Degree-2
  ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a Cisco’s
  ROADM:
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 4 of 57
                                                                                  CONFIDENTIAL




  The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
  ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a Cisco’s
  ROADM and how Cisco’s ROADM can add and drop signals:
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 5 of 57
                                                                                  CONFIDENTIAL




  According to Cisco’s ONS 15200 Data Sheet and ONS 15200 Webpage, both of which describe the ONS 15200
  series of Cisco products, the ONS 15216 is the front end to the WSS ROADM in the ONS 15454. The ONS
  15216 and ONS 15454 are integral to one another, so the ONS 15216 cannot work without the ONS 15454 and
  vice versa.

  According to Cisco’s ONS 15200 Webpage, “Cisco ONS 15200 Series DWDM Systems consist of intuitive,
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 6 of 57
                                                                                         CONFIDENTIAL


  compact, passive devices used in a variety of applications. These range from low latency, point-to-point data
  center interconnect to passive or reconfigurable optical add/drop multiplexer- (ROADM) based metropolitan
  rings.”

  According to Cisco’s ONS 15200 Data Sheet, Figure 3 describes “Cisco ONS 15216 C+L-Band
  Splitter/Combiner Module Deployed in a Cisco ONS 15454 MSTP ROADM Node” and depicts the relationship
  of Cisco’s 15200 series products with Cisco’s 15454 ROADM as follows:




  According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards are “single-
  slot 40-channel single module ROADM (SMR-C) cards” and they “integrate the following functional blocks
  onto a single line card:
  “• Optical preamplifier
  • Optical booster amplifier
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 7 of 57
                                                                                        CONFIDENTIAL


  • Optical service channel (OSC) filter
  • 2x1 wavelength cross-connect (WXC) or a 4x1 WXC
  • Optical channel monitor (OCM)”

  According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards “can
  manage up to 40 channels spaced at 100GHz on each port.”

  Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop cards describes the
  “40-WSS-C and 40-WSS-CE Card” as follows:

  “The double-slot 40-channel wavelength selective switch C-band (40-WSS-C) or the double-slot 40-channel
  wavelength selective switch even-channel C-band (40-WSS-CE) card switches 40 ITU-T 100-GHz-spaced
  channels identified in the channel plan (Table 4: Channel Allocation Plan or Table 5: Channel Allocation Plan)
  and sends them to dedicated output ports. The 40-WSS-C or 40-WSS-CE card is bidirectional and optically
  passive. The card can be installed in Slots 1 to 6 and 12 to 17

  “The 40-WSS-C or 40-WSS-CE features include:
  • Receipt of an aggregate DWDM signal into 40 output optical channels from the Line receive port (EXP RX) in
  one direction and from the COM-RX port in the other direction.
  • Per-channel optical power monitoring using photodiodes.
  • Signal splitting in a 70%-to-30% ratio, sent to the 40-DMX-C (or 40-DMX-CE) for dropping signals, then to
  the other 40-WSS-C (or 40-WSS-CE) card.
  • Aggregate DWDM signal monitoring and control through a variable optical attenuator (VOA). In the case of
  electrical power failure, the VOA is set to its maximum attenuation for safety purposes. A manual VOA setting
  is also available.”

  “Within the 40-WSS-C or 40-WSS-CE card, the first AWG opens the spectrum and each wavelength is directed
  to one of the ports of a 1x2 optical switch. The same wavelength can be passed through or stopped. If the pass-
  through wavelength is stopped, a new channel can be added at the ADD port. The card’s second AWG
  multiplexes all of the wavelengths, and the aggregate signal is output through the COM-TX port.”

  “The 40-WSS-C or 40-WSS-CE has eight types of ports:
  • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 8 of 57
                                                                                       CONFIDENTIAL


  individual switch element that selects whether an individual channel is added. Each add port has optical power
  regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the client input
  interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE card also has one
  LC-PC-II optical connector for the main input.
  • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and sends
  it to the optical splitter.
  • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example, the
  OPT-BST card) for transmission outside of the NE.
  • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card in the
  same NE.
  • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the NE.
  • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the 40-
  DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

  “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3: 40-
  WSS-C or 40-WSS-CE Block Diagram:”
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 9 of 57
                                                                                        CONFIDENTIAL


  According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality as
  follows:

  “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card to
  implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel level
  using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-WSS-CE)
  card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-DMX-CE) single-
  slot cards (for a total of six slots in the chassis).”

  According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
  functionality as follows:

  “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card. The
  following table lists the physical diode descriptions.”

  According to Cisco’s NCS 2000 Data Sheet 2, Cisco provides a ROADM as follows:

  “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
  multidegree switching capabilities not only at the individual wavelength level but also with flexible spectrum
  allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the network to build
  ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a combination of the two. By
  using a simple software reconfiguration, the same unit can provide colorless multiplexing and demultiplexing to
  ROADM nodes.”

  Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM Line
  Card N-Degree ROADM Layout,” which includes several WSS devices:
                                   Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 10 of 57
                                                                                                                           CONFIDENTIAL




                                      Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                      which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

a) multiple fiber collimators,        The Cisco ROADMs include multiple fiber collimators, providing an input port for a multi-wavelength optical
providing an input port for a         signal and a plurality of output ports.
multi-wavelength optical signal
and a plurality of output ports;      According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                      (“switching module”). The switching module includes multiple fiber collimators, providing an input for multi-
                                      wavelength optical signal and a plurality of output ports.

b) a wavelength-separator, for        The Cisco ROADMs include a wavelength separator, for separating multi-wavelength optical signal from said
separating said multi-wavelength      input port into multiple spectral channels.
optical signal from said input port
                                   Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 11 of 57
                                                                                                                             CONFIDENTIAL


into multiple spectral channels;     According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                     (“switching module”). The switching module includes a wavelength separator, for separating multi-wavelength
                                     optical signal from said input port into multiple spectral channels.

c) a beam-focuser, for focusing      The Cisco ROADMs include a beam-focuser, for focusing said spectral channels into corresponding spectral
said spectral channels into          spots.
corresponding spectral spots; and
                                     According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                     (“switching module”). The switching module includes a beam-focuser, for focusing said spectral channels into
                                     corresponding spectral spots.

d) a spatial array of channel        The Cisco ROADMs include a spatial array of channel micromirrors positioned such that each channel
micromirrors positioned such that    micromirror receives one of said spectral channels, said channel micromirrors being pivotal about two axes and
each channel micromirror             being individually and continuously controllable to reflect said corresponding received spectral channels into
receives one of said spectral        any selected ones of said output ports and to control the power of said received spectral channels coupled into
channels, said channel               said output ports.
micromirrors being pivotal about
two axes and being individually      According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
and continuously controllable to     (“switching module”). The switching module includes a spatial array of channel micromirrors positioned such
reflect corresponding received       that each channel micromirror receives one of said spectral channels, said channel micromirrors being pivotal
spectral channels into any           about two axes and being individually and continuously controllable to reflect said corresponding received
selected ones of said output ports   spectral channels into any selected ones of said output ports and to control the power of said received spectral
and to control the power of said     channels coupled into said output ports.
received spectral channels
coupled into said output ports.      According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide complete ROADM
                                     functionality and allow for the adding, dropping, multiplexing, switching, and routing of signals on an individual
                                     wavelength level.

                                     According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality as
                                     follows:

                                     “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card to
                                     implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel level
                                 Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 12 of 57
                                                                                                                         CONFIDENTIAL


                                      using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-WSS-CE)
                                      card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-DMX-CE) single-
                                      slot cards (for a total of six slots in the chassis).”

                                      According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
                                      functionality as follows:

                                      “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card. The
                                      following table lists the physical diode descriptions.”

                                      Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                      which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

2. The wavelength-separating-         The Cisco ROADMs described in claim 1 further include a servo-control assembly, in communication with said
routing apparatus of claim 1          channel micromirrors and said output ports, for providing control of said channel micromirrors and thereby
further comprising a servo-           maintaining a predetermined coupling of each reflected spectral channel into one of said output ports.
control assembly, in
communication with said channel       As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical power
micromirrors and said output          monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a variable optical
ports, for providing control of       attenuator.”
said channel micromirrors and
thereby maintaining a                 In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by explaining
predetermined coupling of each        the dynamic control capabilities of its product as follows:
reflected spectral channel into one
of said output ports.                 “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units without
                                      requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and demultiplexers, these
                                      mechanisms allow the management of local add/drop traffic in the specific direction supported by the 80-WXC-
                                      C unit.

                                      “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                                      automatic per-channel power monitor and control capabilities, providing node- and network-based automatic-
                                      power-level management on each input and output port. Per-channel optical path selection is also done in a
                                      completely automated way through Wavelength Path Provisioning (WPP) at the network level, featuring end-to-
                                   Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 13 of 57
                                                                                                                         CONFIDENTIAL


                                     end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength management.”

                                     Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                     which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

3. The wavelength-separating-        The servo-control assembly of the Cisco ROADMs described in claim 2 further includes a spectral monitor for
routing apparatus of claim 2         monitoring power levels of said spectral channels coupled into said output ports, and a processing unit
wherein said servo-control           responsive to said power levels for providing control of said channel micromirrors.
assembly comprises a spectral
monitor for monitoring power         As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical power
levels of said spectral channels     monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a variable optical
coupled into said output ports,      attenuator.”
and a processing unit responsive     In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by explaining
to said power levels for providing   the dynamic control capabilities of its product as follows:
control of said channel
micromirrors.                        “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units without
                                     requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and demultiplexers, these
                                     mechanisms allow the management of local add/drop traffic in the specific direction supported by the 80-WXC-
                                     C unit.

                                     “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                                     automatic per-channel power monitor and control capabilities, providing node- and network-based automatic-
                                     power-level management on each input and output port. Per-channel optical path selection is also done in a
                                     completely automated way through Wavelength Path Provisioning (WPP) at the network level, featuring end-to-
                                     end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength management.”

4. The wavelength-separating-        The servo-control assembly of the Cisco ROADMs described in claim 2 further maintains power levels at a
routing apparatus of claim 3         predetermined value.
wherein said servo-control
assembly maintains said power        As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical power
levels at a predetermined value.     monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a variable optical
                                     attenuator.”
                                 Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 14 of 57
                                                                                                                           CONFIDENTIAL


                                   In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by explaining
                                   the dynamic control capabilities of its product as follows:

                                   “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units without
                                   requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and demultiplexers, these
                                   mechanisms allow the management of local add/drop traffic in the specific direction supported by the 80-WXC-
                                   C unit.

                                   “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                                   automatic per-channel power monitor and control capabilities, providing node- and network-based automatic-
                                   power-level management on each input and output port. Per-channel optical path selection is also done in a
                                   completely automated way through Wavelength Path Provisioning (WPP) at the network level, featuring end-to-
                                   end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength management.”

9. The wavelength-separating-      Cisco’s ROADMs all include wavelength-separating-routing apparatus, wherein each channel micromirror is
routing apparatus of claim 1       continuously pivotable about one axis.
wherein each channel
micromirrors is continuously       As set forth in Cisco’s ONS 15454 Data Sheet, “[w]hile Wavelength Selective Switch (WSS) units provide
pivotable about one axis.          degree-2 type reconfigurability (drop wavelength in a node vs. let it pass through the node), an ROADM node
                                   based on 40-WXC units can support up to degree-8 reconfigurability. This means that for each wavelength it is
                                   possible to decide if it has to be locally dropped or routed to any of the other 7 pass-through directions of the
                                   node. Such a capability not only enhances the flexibility of the DWDM transport network but also dramatically
                                   reduces the need for costly transponders to perform optical-to-electrical-to-optical conversion (typically 2
                                   transponders/crossponders per add/drop channel or wavelength).”

                                   Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                   which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

10. The wavelength-separating-     Cisco’s ROADMs all include wavelength-separating-routing apparatus, wherein each channel micromirror is
routing apparatus of claim 1       continuously pivotable about two axes.
wherein each channel
micromirror is pivotable about     As set forth in Cisco’s ONS 15454 Data Sheet, “[w]hile Wavelength Selective Switch (WSS) units provide
two axes.                          degree-2 type reconfigurability (drop wavelength in a node vs. let it pass through the node), an ROADM node
                                 Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 15 of 57
                                                                                                                             CONFIDENTIAL


                                     based on 40-WXC units can support up to degree-8 reconfigurability. This means that for each wavelength it is
                                     possible to decide if it has to be locally dropped or routed to any of the other 7 pass-through directions of the
                                     node. Such a capability not only enhances the flexibility of the DWDM transport network but also dramatically
                                     reduces the need for costly transponders to perform optical-to-electrical-to-optical conversion (typically 2
                                     transponders/crossponders per add/drop channel or wavelength).”

                                     Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                     which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

13. The wavelength-separating-       Cisco’s ROADMs include wavelength-separating-routing apparatus of claim 1 that include fiber collimators that
routing apparatus of claim 1         are arranged in a one-dimensional array.
wherein said fiber collimators are
arranged in a one-dimensional        Cisco’s ONS 15454 Data Sheet provides a picture of Cisco’s ROADM devices. Within these devices, the fiber
array.                               collimators can be arranged in a one-dimensional array:
                                 Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 16 of 57
                                                                                                                            CONFIDENTIAL




17. The wavelength-separating-       Cisco’s ROADMs include switching modules that include diffraction gratings. The diffraction grating that
routing apparatus of claim 1         Cisco uses in its ROADMs can be a ruled diffraction grating, an halographic diffraction grating, an echelle
wherein said wavelength-             grating, a curved diffraction grating, or a dispersing grating.
separator comprises an element
selected from the group
consisting of ruled diffraction
gratings, halographic diffraction
gratings, echelle gratings, curved
diffraction gratings, and
dispersing gratings.

19. The wavelength-separating-       Cisco’s ROADMs include output ports, which can be configured to carry only one wavelength or spectral
routing apparatus of claim 1         channel.
                                 Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 17 of 57
                                                                                                                           CONFIDENTIAL


wherein each output port carries a
single one of said spectral          The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
channels.                            ROADM Node” and shows that there are numerous output ports, and each output port can receive a single
                                     wavelength:




20. The wavelength-separating-       Cisco’s ROADMs include optical sensors that are optically coupled to said output ports.
routing apparatus of claim 19
further comprising one or more       As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical power
optical sensors, optically coupled   monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a variable optical
                            Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 18 of 57
                                                                                                                 CONFIDENTIAL


to said output ports.         attenuator.”

21. A servo-based optical     Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
apparatus comprising:         (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which is a
                              wavelength separating-routing apparatus.

                              Several documents detail the functionality of Cisco’s ROADM products, including:
                                  “Data Sheet: 40-Channel Reconfigurable Optical Add/Drop Multiplexing Portfolio for the Cisco ONS
                                     15454 Multiservice Transport Platform,” dated 1992-2007 (“ONS 15454 Data Sheet”);
                                  “Data Sheet: Cisco NCS 2000 Service Line Cards,” dated 2013 (“NCS 2000 Data Sheet 1”);
                                  “Data Sheet: Cisco Network Convergence System 2000 ROADM and Amplifier Line Cards,” dated 2013
                                     (“NCS 2000 Data Sheet 2”);
                                  “Cisco ONS 15200 Series DWDM Systems,” from Cisco’s website
                                     (www.cisco.com/c/en/us/products/optical-networking/ons-15200-series-dwdm-systems/index.html)
                                     (“ONS 15200 Webpage”);
                                  “Data Sheet: Cisco ONS 15216 C L-Band Splitter/Combiner Module for Cisco ONS 15454 MSTP”
                                     dated 1992-2005 (“ONS 15200 Data Sheet”);
                                  “Cisco NCS 2002 and NCS 2006 Line Card Configuration Guide, Release 10.x.x,” chapter titled
                                     “Provisioning Reconfigurable Optical Add/Drop Cards,” which “describes the line cards deployed in
                                     reconfigurable optical add/drop (ROADM) networks,” pp12-16, which focus on the “40-WSS-C and 40-
                                     WSS-CE Card,” and pp 31-38, which focus on “Single Module ROADM (SMR-C) Cards” (“ROADM
                                     Configuration Chapter”); and
                                  information and documents available from Cisco’s website (www.cisco.com) (“Website”).

                              According to Cisco’s ONS 15454 Data Sheet:
                              “The Cisco® ONS 15454 Multiservice Transport Platform (MSTP) (Figure 1) provides a comprehensive,
                              intelligent dense wavelength-division multiplexing (DWDM) solution for expanding metropolitan (metro) and
                              regional bandwidth.”

                              Figure 1 is labeled as “40-Channel Wavelength Cross-Connect (40-WXC), Wavelength Selective Switch (40-
                              WSS), Multiplexer (40-MUX), and Demultiplexer (40-DMX) Units.”

                              “While Wavelength Selective Switch (WSS) units provide degree-2 type reconfigurability (drop wavelength in a
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 19 of 57
                                                                                           CONFIDENTIAL


  node vs. let it pass through the node), an ROADM node based on 40-WXC units can support up to degree-8
  reconfigurability. This means that for each wavelength it is possible to decide if it has to be locally dropped or
  routed to any of the other 7 pass-through directions of the node. Such a capability not only enhances the
  flexibility of the DWDM transport network but also dramatically reduces the need for costly transponders to
  perform optical-to-electrical-to-optical conversion (typically 2 transponders/crossponders per add/drop channel
  or wavelength).”

  “As even in complex mesh network topologies it is likely that degree-2 reconfigurability would be enough for
  most of the node, the 40-channel ROADM portfolio includes also two different versions of the 40-WSS units,
  one operating on the odd channels of the C band spectrum (40-WSS-C) and the other one operating on the even
  channels of the C band spectrum (40-WSS-CE). The units can be used in conjunction with existing 32-channel
  ROADM solutions and with 40-WXC units to provide the greatest degree of flexibility for Cisco ONS 15454
  MSTP deployments.”

  “Embedded automatic power control mechanisms feature the possibility to interface with different types of
  DWDM units without requiring external attenuators. Used in conjunction with the 40-channel Multiplexer and
  40-channel Demultiplexer allows to manage local add/drop traffic of the specific direction supported by the 40-
  WXC unit.”

  “Embedded automatic power control mechanisms feature the possibility to interface with different type of
  DWDM units without requiring external attenuators.”

  A chart in Cisco’s ONS 15454 Data Sheet lists the components within the 40-Channel ROADM Units, including
  a “40-Channel Wavelength Selective Switch”

  The following figure 3 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 40-Channel Degree-2
  ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a Cisco’s
  ROADM:
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 20 of 57
                                                                                  CONFIDENTIAL




  The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
  ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a Cisco’s
  ROADM and how Cisco’s ROADM can add and drop signals:
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 21 of 57
                                                                                  CONFIDENTIAL




  According to Cisco’s ONS 15200 Data Sheet and ONS 15200 Webpage, both of which describe the ONS 15200
  series of Cisco products, the ONS 15216 is the front end to the WSS ROADM in the ONS 15454. The ONS
  15216 and ONS 15454 are integral to one another, so the ONS 15216 cannot work without the ONS 15454 and
  vice versa.

  According to Cisco’s ONS 15200 Webpage, “Cisco ONS 15200 Series DWDM Systems consist of intuitive,
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 22 of 57
                                                                                         CONFIDENTIAL


  compact, passive devices used in a variety of applications. These range from low latency, point-to-point data
  center interconnect to passive or reconfigurable optical add/drop multiplexer- (ROADM) based metropolitan
  rings.”

  According to Cisco’s ONS 15200 Data Sheet, Figure 3 describes “Cisco ONS 15216 C+L-Band
  Splitter/Combiner Module Deployed in a Cisco ONS 15454 MSTP ROADM Node” and depicts the relationship
  of Cisco’s 15200 series products with Cisco’s 15454 ROADM as follows:




  According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards are “single-
  slot 40-channel single module ROADM (SMR-C) cards” and they “integrate the following functional blocks
  onto a single line card:
  “• Optical preamplifier
  • Optical booster amplifier
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 23 of 57
                                                                                        CONFIDENTIAL


  • Optical service channel (OSC) filter
  • 2x1 wavelength cross-connect (WXC) or a 4x1 WXC
  • Optical channel monitor (OCM)”

  According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards “can
  manage up to 40 channels spaced at 100GHz on each port.”

  Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop cards describes the
  “40-WSS-C and 40-WSS-CE Card” as follows:

  “The double-slot 40-channel wavelength selective switch C-band (40-WSS-C) or the double-slot 40-channel
  wavelength selective switch even-channel C-band (40-WSS-CE) card switches 40 ITU-T 100-GHz-spaced
  channels identified in the channel plan (Table 4: Channel Allocation Plan or Table 5: Channel Allocation Plan)
  and sends them to dedicated output ports. The 40-WSS-C or 40-WSS-CE card is bidirectional and optically
  passive. The card can be installed in Slots 1 to 6 and 12 to 17

  “The 40-WSS-C or 40-WSS-CE features include:
  • Receipt of an aggregate DWDM signal into 40 output optical channels from the Line receive port (EXP RX) in
  one direction and from the COM-RX port in the other direction.
  • Per-channel optical power monitoring using photodiodes.
  • Signal splitting in a 70%-to-30% ratio, sent to the 40-DMX-C (or 40-DMX-CE) for dropping signals, then to
  the other 40-WSS-C (or 40-WSS-CE) card.
  • Aggregate DWDM signal monitoring and control through a variable optical attenuator (VOA). In the case of
  electrical power failure, the VOA is set to its maximum attenuation for safety purposes. A manual VOA setting
  is also available.”

  “Within the 40-WSS-C or 40-WSS-CE card, the first AWG opens the spectrum and each wavelength is directed
  to one of the ports of a 1x2 optical switch. The same wavelength can be passed through or stopped. If the pass-
  through wavelength is stopped, a new channel can be added at the ADD port. The card’s second AWG
  multiplexes all of the wavelengths, and the aggregate signal is output through the COM-TX port.”

  “The 40-WSS-C or 40-WSS-CE has eight types of ports:
  • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 24 of 57
                                                                                       CONFIDENTIAL


  individual switch element that selects whether an individual channel is added. Each add port has optical power
  regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the client input
  interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE card also has one
  LC-PC-II optical connector for the main input.
  • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and sends
  it to the optical splitter.
  • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example, the
  OPT-BST card) for transmission outside of the NE.
  • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card in the
  same NE.
  • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the NE.
  • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the 40-
  DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

  “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3: 40-
  WSS-C or 40-WSS-CE Block Diagram:”
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 25 of 57
                                                                                        CONFIDENTIAL


  According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality as
  follows:

  “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card to
  implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel level
  using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-WSS-CE)
  card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-DMX-CE) single-
  slot cards (for a total of six slots in the chassis).”

  According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
  functionality as follows:

  “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card. The
  following table lists the physical diode descriptions.”

  According to Cisco’s NCS 2000 Data Sheet 2, Cisco provides a ROADM as follows:

  “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
  multidegree switching capabilities not only at the individual wavelength level but also with flexible spectrum
  allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the network to build
  ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a combination of the two. By
  using a simple software reconfiguration, the same unit can provide colorless multiplexing and demultiplexing to
  ROADM nodes.”

  Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM Line
  Card N-Degree ROADM Layout,” which includes several WSS devices:
                                   Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 26 of 57
                                                                                                                          CONFIDENTIAL




                                     Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                     which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

a) multiple fiber collimators,       The Cisco ROADMs include multiple fiber collimators, providing an input port for a multi-wavelength optical
providing an input port for a        signal and a plurality of output ports.
multi-wavelength optical signal
and a plurality of output ports;     According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                     (“switching module”). The switching module includes multiple fiber collimators, providing an input for multi-
                                     wavelength optical signal and a plurality of output ports.


b) a wavelength-separator, for       The Cisco ROADMs include a wavelength separator, for separating multi-wavelength optical signal from said
separating said multi-wavelength     input port into multiple spectral channels.
                                  Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 27 of 57
                                                                                                                              CONFIDENTIAL


optical signal from said input port
into multiple spectral channels;      According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                      (“switching module”). The switching module includes a wavelength separator, for separating multi-wavelength
                                      optical signal from said input port into multiple spectral channels.

c) a beam focuser, for focusing       The Cisco ROADMs include a beam-focuser, for focusing said spectral channels into corresponding spectral
said spectral channels into           spots.
corresponding spectral spots; and
                                      According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                      (“switching module”). The switching module includes a beam-focuser, for focusing said spectral channels into
                                      corresponding spectral spots.

d) a spatial array of channel         The Cisco ROADMs include a spatial array of channel micromirrors positioned such that each channel
micromirrors positioned such that     micromirror receives one of said spectral channels, said channel micromirrors being individually controllable to
each channel micromirror              reflect said spectral channels into selected ones of said output ports.
receives one of said spectral
channels, said channel                According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
micromirrors being individually       (“switching module”). The switching module includes a spatial array of channel micromirrors positioned such
controllable to reflect said          that each channel micromirror receives one of said spectral channels, said channel micromirrors being pivotal
spectral channels into selected       about two axes and being individually and continuously controllable to reflect said corresponding received
ones of said output ports; and        spectral channels into any selected ones of said output ports and to control the power of said received spectral
                                      channels coupled into said output ports.

                                      According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide complete ROADM
                                      functionality and allow for the adding, dropping, multiplexing, switching, and routing of signals on an individual
                                      wavelength level.

                                      According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality as
                                      follows:

                                      “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card to
                                      implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel level
                                      using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-WSS-CE)
                                 Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 28 of 57
                                                                                                                              CONFIDENTIAL


                                      card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-DMX-CE) single-
                                      slot cards (for a total of six slots in the chassis).”

                                      According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
                                      functionality as follows:

                                      “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card. The
                                      following table lists the physical diode descriptions.”

e) a servo-control assembly, in       The Cisco ROADMs include a servo-control assembly, in communication with said channel micromirrors and
communication with said channel       said output ports, for maintaining a predetermined coupling of each reflected spectral channel into one of said
micromirrors and said output          output ports.
ports, for maintaining a
predetermined coupling of each        As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical power
reflected spectral channel into one   monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a variable optical
of said output ports.                 attenuator.”

                                      In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by explaining
                                      the dynamic control capabilities of its product as follows:

                                      “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units without
                                      requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and demultiplexers, these
                                      mechanisms allow the management of local add/drop traffic in the specific direction supported by the 80-WXC-
                                      C unit.

                                      “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                                      automatic per-channel power monitor and control capabilities, providing node- and network-based automatic-
                                      power-level management on each input and output port. Per-channel optical path selection is also done in a
                                      completely automated way through Wavelength Path Provisioning (WPP) at the network level, featuring end-to-
                                      end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength management.”

22. The servo-based optical           The servo-control assembly of Cisco’s ROADMs described in claim 21 further includes a spectral monitor for
apparatus of claim 21 wherein         monitoring power levels of said spectral channels coupled into said output ports, and a processing unit
                                   Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 29 of 57
                                                                                                                           CONFIDENTIAL


said servo-control assembly          responsive to said power levels for providing control of said channel micromirrors.
comprises a spectral monitor for
monitoring power levels of said      As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical power
spectral channels coupled into       monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a variable optical
said output ports, and a             attenuator.”
processing unit responsive to said
power levels for providing control   In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by explaining
of said channel micromirrors.        the dynamic control capabilities of its product as follows:

                                     “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units without
                                     requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and demultiplexers, these
                                     mechanisms allow the management of local add/drop traffic in the specific direction supported by the 80-WXC-
                                     C unit.

                                     “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                                     automatic per-channel power monitor and control capabilities, providing node- and network-based automatic-
                                     power-level management on each input and output port. Per-channel optical path selection is also done in a
                                     completely automated way through Wavelength Path Provisioning (WPP) at the network level, featuring end-to-
                                     end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength management.”

23. The servo-based optical          The servo-control assembly of Cisco’s ROADMs described in claim 21 further maintains power levels at a
apparatus of claim 22 wherein        predetermined value.
said servo-control assembly
maintains said power levels at a     As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical power
predetermined value.                 monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a variable optical
                                     attenuator.”

                                     In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by explaining
                                     the dynamic control capabilities of its product as follows:

                                     “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units without
                                     requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and demultiplexers, these
                                     mechanisms allow the management of local add/drop traffic in the specific direction supported by the 80-WXC-
                                  Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 30 of 57
                                                                                                                             CONFIDENTIAL


                                    C unit.

                                    “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                                    automatic per-channel power monitor and control capabilities, providing node- and network-based automatic-
                                    power-level management on each input and output port. Per-channel optical path selection is also done in a
                                    completely automated way through Wavelength Path Provisioning (WPP) at the network level, featuring end-to-
                                    end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength management.”
27. The servo-based optical         Cisco’s ROADMs include MEMs (“micro electro mechanical”) elements, wherein each channel micromirror is
apparatus of claim 21 wherein       continuously pivotable about one axis.
each channel micromirror is
continuously pivotable about at
least one axis.                     As set forth in Cisco’s ONS 15454 Data Sheet, “[w]hile Wavelength Selective Switch (WSS) units provide
                                    degree-2 type reconfigurability (drop wavelength in a node vs. let it pass through the node), an ROADM node
                                    based on 40-WXC units can support up to degree-8 reconfigurability. This means that for each wavelength it is
                                    possible to decide if it has to be locally dropped or routed to any of the other 7 pass-through directions of the
                                    node. Such a capability not only enhances the flexibility of the DWDM transport network but also dramatically
                                    reduces the need for costly transponders to perform optical-to-electrical-to-optical conversion (typically 2
                                    transponders/crossponders per add/drop channel or wavelength).”

                                    Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                    which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

29. The servo-based optical        Cisco’s ROADMs include switch modules that include diffraction gratings. The diffraction grating that Cisco
apparatus of claim 21 wherein      uses in its ROADMs can be a ruled diffraction grating, an halographic diffraction grating, an echelle grating, a
said wavelength-separator          curved diffraction grating, or a dispersing grating.
comprises an element selected
from the group consisting of ruled
diffraction gratings, holographic
diffraction gratings, echelle
gratings, curved diffraction
gratings, and dispersing prisms.

44. An optical system comprising    Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
                                  Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 31 of 57
                                                                                                                            CONFIDENTIAL


a wavelength-separating-routing     (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which is a
apparatus, wherein said             wavelength separating-routing apparatus.
wavelength-separating-routing
apparatus includes:                 Several documents detail the functionality of Cisco’s ROADM products, including:
                                        “Data Sheet: 40-Channel Reconfigurable Optical Add/Drop Multiplexing Portfolio for the Cisco ONS
                                           15454 Multiservice Transport Platform,” dated 1992-2007 (“ONS 15454 Data Sheet”);
                                        “Data Sheet: Cisco NCS 2000 Service Line Cards,” dated 2013 (“NCS 2000 Data Sheet 1”);
                                        “Data Sheet: Cisco Network Convergence System 2000 ROADM and Amplifier Line Cards,” dated 2013
                                           (“NCS 2000 Data Sheet 2”);
                                        “Cisco ONS 15200 Series DWDM Systems,” from Cisco’s website
                                           (www.cisco.com/c/en/us/products/optical-networking/ons-15200-series-dwdm-systems/index.html)
                                           (“ONS 15200 Webpage”);
                                        “Data Sheet: Cisco ONS 15216 C L-Band Splitter/Combiner Module for Cisco ONS 15454 MSTP”
                                           dated 1992-2005 (“ONS 15200 Data Sheet”);
                                        “Cisco NCS 2002 and NCS 2006 Line Card Configuration Guide, Release 10.x.x,” chapter titled
                                           “Provisioning Reconfigurable Optical Add/Drop Cards,” which “describes the line cards deployed in
                                           reconfigurable optical add/drop (ROADM) networks,” pp12-16, which focus on the “40-WSS-C and 40-
                                           WSS-CE Card,” and pp 31-38, which focus on “Single Module ROADM (SMR-C) Cards” (“ROADM
                                           Configuration Chapter”); and
                                        information and documents available from Cisco’s website (www.cisco.com) (“Website”).

                                    According to Cisco’s ONS 15454 Data Sheet:
                                    “The Cisco® ONS 15454 Multiservice Transport Platform (MSTP) (Figure 1) provides a comprehensive,
                                    intelligent dense wavelength-division multiplexing (DWDM) solution for expanding metropolitan (metro) and
                                    regional bandwidth.”

                                    Figure 1 is labeled as “40-Channel Wavelength Cross-Connect (40-WXC), Wavelength Selective Switch (40-
                                    WSS), Multiplexer (40-MUX), and Demultiplexer (40-DMX) Units.”

                                    “While Wavelength Selective Switch (WSS) units provide degree-2 type reconfigurability (drop wavelength in a
                                    node vs. let it pass through the node), an ROADM node based on 40-WXC units can support up to degree-8
                                    reconfigurability. This means that for each wavelength it is possible to decide if it has to be locally dropped or
                                    routed to any of the other 7 pass-through directions of the node. Such a capability not only enhances the
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 32 of 57
                                                                                         CONFIDENTIAL


  flexibility of the DWDM transport network but also dramatically reduces the need for costly transponders to
  perform optical-to-electrical-to-optical conversion (typically 2 transponders/crossponders per add/drop channel
  or wavelength).”

  “As even in complex mesh network topologies it is likely that degree-2 reconfigurability would be enough for
  most of the node, the 40-channel ROADM portfolio includes also two different versions of the 40-WSS units,
  one operating on the odd channels of the C band spectrum (40-WSS-C) and the other one operating on the even
  channels of the C band spectrum (40-WSS-CE). The units can be used in conjunction with existing 32-channel
  ROADM solutions and with 40-WXC units to provide the greatest degree of flexibility for Cisco ONS 15454
  MSTP deployments.”

  “Embedded automatic power control mechanisms feature the possibility to interface with different types of
  DWDM units without requiring external attenuators. Used in conjunction with the 40-channel Multiplexer and
  40-channel Demultiplexer allows to manage local add/drop traffic of the specific direction supported by the 40-
  WXC unit.”

  “Embedded automatic power control mechanisms feature the possibility to interface with different type of
  DWDM units without requiring external attenuators.”

  A chart in Cisco’s ONS 15454 Data Sheet lists the components within the 40-Channel ROADM Units, including
  a “40-Channel Wavelength Selective Switch”

  The following figure 3 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 40-Channel Degree-2
  ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a Cisco’s
  ROADM:
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 33 of 57
                                                                                  CONFIDENTIAL




  The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
  ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a Cisco’s
  ROADM and how Cisco’s ROADM can add and drop signals:
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 34 of 57
                                                                                  CONFIDENTIAL




  According to Cisco’s ONS 15200 Data Sheet and ONS 15200 Webpage, both of which describe the ONS 15200
  series of Cisco products, the ONS 15216 is the front end to the WSS ROADM in the ONS 15454. The ONS
  15216 and ONS 15454 are integral to one another, so the ONS 15216 cannot work without the ONS 15454 and
  vice versa.

  According to Cisco’s ONS 15200 Webpage, “Cisco ONS 15200 Series DWDM Systems consist of intuitive,
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 35 of 57
                                                                                         CONFIDENTIAL


  compact, passive devices used in a variety of applications. These range from low latency, point-to-point data
  center interconnect to passive or reconfigurable optical add/drop multiplexer- (ROADM) based metropolitan
  rings.”

  According to Cisco’s ONS 15200 Data Sheet, Figure 3 describes “Cisco ONS 15216 C+L-Band
  Splitter/Combiner Module Deployed in a Cisco ONS 15454 MSTP ROADM Node” and depicts the relationship
  of Cisco’s 15200 series products with Cisco’s 15454 ROADM as follows:




  According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards are “single-
  slot 40-channel single module ROADM (SMR-C) cards” and they “integrate the following functional blocks
  onto a single line card:
  “• Optical preamplifier
  • Optical booster amplifier
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 36 of 57
                                                                                        CONFIDENTIAL


  • Optical service channel (OSC) filter
  • 2x1 wavelength cross-connect (WXC) or a 4x1 WXC
  • Optical channel monitor (OCM)”

  According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards “can
  manage up to 40 channels spaced at 100GHz on each port.”

  Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop cards describes the
  “40-WSS-C and 40-WSS-CE Card” as follows:

  “The double-slot 40-channel wavelength selective switch C-band (40-WSS-C) or the double-slot 40-channel
  wavelength selective switch even-channel C-band (40-WSS-CE) card switches 40 ITU-T 100-GHz-spaced
  channels identified in the channel plan (Table 4: Channel Allocation Plan or Table 5: Channel Allocation Plan)
  and sends them to dedicated output ports. The 40-WSS-C or 40-WSS-CE card is bidirectional and optically
  passive. The card can be installed in Slots 1 to 6 and 12 to 17

  “The 40-WSS-C or 40-WSS-CE features include:
  • Receipt of an aggregate DWDM signal into 40 output optical channels from the Line receive port (EXP RX) in
  one direction and from the COM-RX port in the other direction.
  • Per-channel optical power monitoring using photodiodes.
  • Signal splitting in a 70%-to-30% ratio, sent to the 40-DMX-C (or 40-DMX-CE) for dropping signals, then to
  the other 40-WSS-C (or 40-WSS-CE) card.
  • Aggregate DWDM signal monitoring and control through a variable optical attenuator (VOA). In the case of
  electrical power failure, the VOA is set to its maximum attenuation for safety purposes. A manual VOA setting
  is also available.”

  “Within the 40-WSS-C or 40-WSS-CE card, the first AWG opens the spectrum and each wavelength is directed
  to one of the ports of a 1x2 optical switch. The same wavelength can be passed through or stopped. If the pass-
  through wavelength is stopped, a new channel can be added at the ADD port. The card’s second AWG
  multiplexes all of the wavelengths, and the aggregate signal is output through the COM-TX port.”

  “The 40-WSS-C or 40-WSS-CE has eight types of ports:
  • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 37 of 57
                                                                                       CONFIDENTIAL


  individual switch element that selects whether an individual channel is added. Each add port has optical power
  regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the client input
  interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE card also has one
  LC-PC-II optical connector for the main input.
  • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and sends
  it to the optical splitter.
  • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example, the
  OPT-BST card) for transmission outside of the NE.
  • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card in the
  same NE.
  • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the NE.
  • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the 40-
  DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

  “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3: 40-
  WSS-C or 40-WSS-CE Block Diagram:”
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 38 of 57
                                                                                        CONFIDENTIAL


  According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality as
  follows:

  “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card to
  implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel level
  using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-WSS-CE)
  card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-DMX-CE) single-
  slot cards (for a total of six slots in the chassis).”

  According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
  functionality as follows:

  “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card. The
  following table lists the physical diode descriptions.”

  According to Cisco’s NCS 2000 Data Sheet 2, Cisco provides a ROADM as follows:

  “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
  multidegree switching capabilities not only at the individual wavelength level but also with flexible spectrum
  allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the network to build
  ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a combination of the two. By
  using a simple software reconfiguration, the same unit can provide colorless multiplexing and demultiplexing to
  ROADM nodes.”

  Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM Line
  Card N-Degree ROADM Layout,” which includes several WSS devices:
                                  Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 39 of 57
                                                                                                                           CONFIDENTIAL




                                      Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                      which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

a) an array of fiber collimators,     The Cisco ROADMs include multiple fiber collimators, providing an input port for a multi -wavelength optical
providing an input port for a         signal and a plurality of output ports.
multi-wavelength optical signal
and a plurality of output ports       According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
including a pass-through port and     (“switching module”). The switching module includes multiple fiber collimators, providing an input for multi-
one or more drop ports;               wavelength optical signal and a plurality of output ports.

b) a wavelength-separator, for        The Cisco ROADMs include a wavelength separator, for separating multi-wavelength optical signal from said
separating said multi-wavelength      input port into multiple spectral channels.
optical signal from said input port
                                   Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 40 of 57
                                                                                                                             CONFIDENTIAL


into multiple spectral channels;     According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                     (“switching module”). The switching module includes multiple fiber collimators, providing an input for multi-
                                     wavelength optical signal and a plurality of output ports.

c) a beam-focuser, for focusing      The Cisco ROADMs include a beam-focuser, for focusing said spectral channels into corresponding spectral
said spectral channels into          spots.
corresponding spectral spots; and
                                     According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                     (“switching module”). The switching module includes a beam-focuser, for focusing said spectral channels into
                                     corresponding spectral spots.

d) a spatial array of channel        The Cisco ROADMs include a spatial array of channel micromirrors positioned such that each channel
micromirrors positioned such that    micromirror receives one of said spectral channels, said channel micromirrors being pivotal about two axes and
each channel micromirror             being individually and continuously controllable to reflect corresponding received spectral channels into any
receives one of said spectral        selected ones of said output ports and to control the power of said received spectral channels coupled into said
channels, said channel               output ports, whereby said pass-through port receives a subset of said spectral channels.
micromirrors being pivotal about
two axes and being individually      According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
and continuously controllable to     (“switching module”). The switching module includes a spatial array of channel micromirrors positioned such
reflect corresponding received       that each channel micromirror receives one of said spectral channels, said channel micromirrors being pivotal
spectral channels into any           about two axes and being individually and continuously controllable to reflect said corresponding received
selected ones of said output ports   spectral channels into any selected ones of said output ports and to control the power of said received spectral
and to control the power of said     channels coupled into said output ports.
received spectral channels
coupled into said output ports,      According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide complete ROADM
whereby said pass-through port       functionality and allow for the adding, dropping, multiplexing, switching, and routing of signals on an individual
receives a subset of said spectral   wavelength level.
channels.
                                     According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality as
                                     follows:

                                     “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card to
                                     implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel level
                                 Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 41 of 57
                                                                                                                            CONFIDENTIAL


                                      using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-WSS-CE)
                                      card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-DMX-CE) single-
                                      slot cards (for a total of six slots in the chassis).”

                                      According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
                                      functionality as follows:

                                      “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card. The
                                      following table lists the physical diode descriptions.”

                                      Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                      which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

45. The optical system of claim       The Cisco ROADMs described in claim 44 further include a servo-control assembly, in communication with
44 further comprising a servo-        said channel micromirrors and said output ports, for providing control of said channel micromirrors and thereby
control assembly, in                  maintaining a predetermined coupling of each reflected spectral channel into one of said output ports.
communication with said channel
micromirrors and said output          As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical power
ports, for providing control of       monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a variable optical
said channel micromirrors and         attenuator.”
thereby maintaining a
predetermined coupling of each        In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by explaining
reflected spectral channel into one   the dynamic control capabilities of its product as follows:
of said output ports.
                                      “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units without
                                      requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and demultiplexers, these
                                      mechanisms allow the management of local add/drop traffic in the specific direction supported by the 80-WXC-
                                      C unit.

                                      “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                                      automatic per-channel power monitor and control capabilities, providing node- and network-based automatic-
                                      power-level management on each input and output port. Per-channel optical path selection is also done in a
                                      completely automated way through Wavelength Path Provisioning (WPP) at the network level, featuring end-to-
                                 Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 42 of 57
                                                                                                                            CONFIDENTIAL


                                     end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength management.”

46. The optical system of claim      The servo-control assembly of the Cisco ROADMs described in claim 2 further includes a spectral monitor for
45 wherein said servo-control        monitoring power levels of said spectral channels coupled into said output ports, and a processing unit
assembly comprises a spectral        responsive to said power levels for providing control of said channel micromirrors.
monitor for monitoring power
levels of said spectral channels     As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical power
coupled into said output ports,      monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a variable optical
and a processing unit responsive     attenuator.”
to said power levels for providing
control of said channel              In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by explaining
micromirrors.                        the dynamic control capabilities of its product as follows:

                                     “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units without
                                     requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and demultiplexers, these
                                     mechanisms allow the management of local add/drop traffic in the specific direction supported by the 80-WXC-
                                     C unit.

                                     “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                                     automatic per-channel power monitor and control capabilities, providing node- and network-based automatic-
                                     power-level management on each input and output port. Per-channel optical path selection is also done in a
                                     completely automated way through Wavelength Path Provisioning (WPP) at the network level, featuring end-to-
                                     end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength management.”

53. The optical system of claim      Cisco’s ROADMs include switching modules that include diffraction gratings. The diffraction grating that
44 wherein said wavelength-          Cisco uses in its ROADMs can be a ruled diffraction grating, an halographic diffraction grating, an echelle
separator comprises an element       grating, a curved diffraction grating, or a dispersing grating.
selected from the group
consisting of ruled diffraction
gratings, holographic diffraction
gratings, echelle gratings, curved
diffraction gratings, and
dispersing prisms.
                                Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 43 of 57
                                                                                                                     CONFIDENTIAL



61. A method of performing        Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
dynamic wavelength separating     (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which is a
and routing, comprising:          wavelength separating-routing apparatus.

                                  Several documents detail the functionality of Cisco’s ROADM products, including:
                                      “Data Sheet: 40-Channel Reconfigurable Optical Add/Drop Multiplexing Portfolio for the Cisco ONS
                                         15454 Multiservice Transport Platform,” dated 1992-2007 (“ONS 15454 Data Sheet”);
                                      “Data Sheet: Cisco NCS 2000 Service Line Cards,” dated 2013 (“NCS 2000 Data Sheet 1”);
                                      “Data Sheet: Cisco Network Convergence System 2000 ROADM and Amplifier Line Cards,” dated 2013
                                         (“NCS 2000 Data Sheet 2”);
                                      “Cisco ONS 15200 Series DWDM Systems,” from Cisco’s website
                                         (www.cisco.com/c/en/us/products/optical-networking/ons-15200-series-dwdm-systems/index.html)
                                         (“ONS 15200 Webpage”);
                                      “Data Sheet: Cisco ONS 15216 C L-Band Splitter/Combiner Module for Cisco ONS 15454 MSTP”
                                         dated 1992-2005 (“ONS 15200 Data Sheet”);
                                      “Cisco NCS 2002 and NCS 2006 Line Card Configuration Guide, Release 10.x.x,” chapter titled
                                         “Provisioning Reconfigurable Optical Add/Drop Cards,” which “describes the line cards deployed in
                                         reconfigurable optical add/drop (ROADM) networks,” pp12-16, which focus on the “40-WSS-C and 40-
                                         WSS-CE Card,” and pp 31-38, which focus on “Single Module ROADM (SMR-C) Cards” (“ROADM
                                         Configuration Chapter”); and
                                      information and documents available from Cisco’s website (www.cisco.com) (“Website”).

                                  According to Cisco’s ONS 15454 Data Sheet:
                                  “The Cisco® ONS 15454 Multiservice Transport Platform (MSTP) (Figure 1) provides a comprehensive,
                                  intelligent dense wavelength-division multiplexing (DWDM) solution for expanding metropolitan (metro) and
                                  regional bandwidth.”

                                  Figure 1 is labeled as “40-Channel Wavelength Cross-Connect (40-WXC), Wavelength Selective Switch (40-
                                  WSS), Multiplexer (40-MUX), and Demultiplexer (40-DMX) Units.”

                                  “While Wavelength Selective Switch (WSS) units provide degree-2 type reconfigurability (drop wavelength in a
                                  node vs. let it pass through the node), an ROADM node based on 40-WXC units can support up to degree-8
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 44 of 57
                                                                                           CONFIDENTIAL


  reconfigurability. This means that for each wavelength it is possible to decide if it has to be locally dropped or
  routed to any of the other 7 pass-through directions of the node. Such a capability not only enhances the
  flexibility of the DWDM transport network but also dramatically reduces the need for costly transponders to
  perform optical-to-electrical-to-optical conversion (typically 2 transponders/crossponders per add/drop channel
  or wavelength).”

  “As even in complex mesh network topologies it is likely that degree-2 reconfigurability would be enough for
  most of the node, the 40-channel ROADM portfolio includes also two different versions of the 40-WSS units,
  one operating on the odd channels of the C band spectrum (40-WSS-C) and the other one operating on the even
  channels of the C band spectrum (40-WSS-CE). The units can be used in conjunction with existing 32-channel
  ROADM solutions and with 40-WXC units to provide the greatest degree of flexibility for Cisco ONS 15454
  MSTP deployments.”

  “Embedded automatic power control mechanisms feature the possibility to interface with different types of
  DWDM units without requiring external attenuators. Used in conjunction with the 40-channel Multiplexer and
  40-channel Demultiplexer allows to manage local add/drop traffic of the specific direction supported by the 40-
  WXC unit.”

  “Embedded automatic power control mechanisms feature the possibility to interface with different type of
  DWDM units without requiring external attenuators.”

  A chart in Cisco’s ONS 15454 Data Sheet lists the components within the 40-Channel ROADM Units, including
  a “40-Channel Wavelength Selective Switch”

  The following figure 3 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 40-Channel Degree-2
  ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a Cisco’s
  ROADM:
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 45 of 57
                                                                                  CONFIDENTIAL




  The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
  ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a Cisco’s
  ROADM and how Cisco’s ROADM can add and drop signals:
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 46 of 57
                                                                                  CONFIDENTIAL




  According to Cisco’s ONS 15200 Data Sheet and ONS 15200 Webpage, both of which describe the ONS 15200
  series of Cisco products, the ONS 15216 is the front end to the WSS ROADM in the ONS 15454. The ONS
  15216 and ONS 15454 are integral to one another, so the ONS 15216 cannot work without the ONS 15454 and
  vice versa.

  According to Cisco’s ONS 15200 Webpage, “Cisco ONS 15200 Series DWDM Systems consist of intuitive,
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 47 of 57
                                                                                         CONFIDENTIAL


  compact, passive devices used in a variety of applications. These range from low latency, point-to-point data
  center interconnect to passive or reconfigurable optical add/drop multiplexer- (ROADM) based metropolitan
  rings.”

  According to Cisco’s ONS 15200 Data Sheet, Figure 3 describes “Cisco ONS 15216 C+L-Band
  Splitter/Combiner Module Deployed in a Cisco ONS 15454 MSTP ROADM Node” and depicts the relationship
  of Cisco’s 15200 series products with Cisco’s 15454 ROADM as follows:




  According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards are “single-
  slot 40-channel single module ROADM (SMR-C) cards” and they “integrate the following functional blocks
  onto a single line card:
  “• Optical preamplifier
  • Optical booster amplifier
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 48 of 57
                                                                                        CONFIDENTIAL


  • Optical service channel (OSC) filter
  • 2x1 wavelength cross-connect (WXC) or a 4x1 WXC
  • Optical channel monitor (OCM)”

  According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards “can
  manage up to 40 channels spaced at 100GHz on each port.”

  Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop cards describes the
  “40-WSS-C and 40-WSS-CE Card” as follows:

  “The double-slot 40-channel wavelength selective switch C-band (40-WSS-C) or the double-slot 40-channel
  wavelength selective switch even-channel C-band (40-WSS-CE) card switches 40 ITU-T 100-GHz-spaced
  channels identified in the channel plan (Table 4: Channel Allocation Plan or Table 5: Channel Allocation Plan)
  and sends them to dedicated output ports. The 40-WSS-C or 40-WSS-CE card is bidirectional and optically
  passive. The card can be installed in Slots 1 to 6 and 12 to 17

  “The 40-WSS-C or 40-WSS-CE features include:
  • Receipt of an aggregate DWDM signal into 40 output optical channels from the Line receive port (EXP RX) in
  one direction and from the COM-RX port in the other direction.
  • Per-channel optical power monitoring using photodiodes.
  • Signal splitting in a 70%-to-30% ratio, sent to the 40-DMX-C (or 40-DMX-CE) for dropping signals, then to
  the other 40-WSS-C (or 40-WSS-CE) card.
  • Aggregate DWDM signal monitoring and control through a variable optical attenuator (VOA). In the case of
  electrical power failure, the VOA is set to its maximum attenuation for safety purposes. A manual VOA setting
  is also available.”

  “Within the 40-WSS-C or 40-WSS-CE card, the first AWG opens the spectrum and each wavelength is directed
  to one of the ports of a 1x2 optical switch. The same wavelength can be passed through or stopped. If the pass-
  through wavelength is stopped, a new channel can be added at the ADD port. The card’s second AWG
  multiplexes all of the wavelengths, and the aggregate signal is output through the COM-TX port.”

  “The 40-WSS-C or 40-WSS-CE has eight types of ports:
  • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 49 of 57
                                                                                       CONFIDENTIAL


  individual switch element that selects whether an individual channel is added. Each add port has optical power
  regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the client input
  interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE card also has one
  LC-PC-II optical connector for the main input.
  • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and sends
  it to the optical splitter.
  • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example, the
  OPT-BST card) for transmission outside of the NE.
  • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card in the
  same NE.
  • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the NE.
  • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the 40-
  DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

  “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3: 40-
  WSS-C or 40-WSS-CE Block Diagram:”
Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 50 of 57
                                                                                        CONFIDENTIAL


  According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality as
  follows:

  “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card to
  implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel level
  using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-WSS-CE)
  card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-DMX-CE) single-
  slot cards (for a total of six slots in the chassis).”

  According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
  functionality as follows:

  “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card. The
  following table lists the physical diode descriptions.”

  According to Cisco’s NCS 2000 Data Sheet 2, Cisco provides a ROADM as follows:

  “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
  multidegree switching capabilities not only at the individual wavelength level but also with flexible spectrum
  allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the network to build
  ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a combination of the two. By
  using a simple software reconfiguration, the same unit can provide colorless multiplexing and demultiplexing to
  ROADM nodes.”

  Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM Line
  Card N-Degree ROADM Layout,” which includes several WSS devices:
                                     Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 51 of 57
                                                                                                                              CONFIDENTIAL




                                       Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                       which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

a) receiving a multi-wavelength        Using its ROADMs, Cisco and others, acting at the direction and/or control of Cisco, receive a multi-wavelength
optical signal from an input port;     optical signal from an input port.

                                       According to Cisco’s Website, its various Data Sheets, and its other materials describing its ROADM Products’
                                       functionality, Cisco’s ROADMs include a switching module that receives an optical signal that is comprised of
                                       multiple wavelengths.

b) separating said multi-              Using its ROADMs, Cisco and others, acting at the direction and/or control of Cisco, separate said multi-
wavelength optical signal into         wavelength optical signal into multiple spectral channels.
multiple spectral channels;
                                Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 52 of 57
                                                                                                                             CONFIDENTIAL


                                     The Cisco ROADMs include a wavelength separator, for separating multi-wavelength optical signal from said
                                     input port into multiple spectral channels.

                                     According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                     (“switching module”). The switching module includes a wavelength separator, for separating multi-wavelength
                                     optical signal from said input port into multiple spectral channels.

c) focusing said spectral channels   Using its ROADMs, Cisco and others, acting at the direction and/or control of Cisco, focus said spectral
onto a spatial array of              channels onto a spatial array of corresponding beam-deflecting elements, whereby each beam-deflecting element
corresponding beam-deflecting        receives one of said spectral channels.
elements, whereby each beam-
deflecting element receives one of   The Cisco ROADMs include a beam-focuser, for focusing said spectral channels into corresponding spectral
said spectral channels; and          spots.

                                     According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                     (“switching module”). The switching module includes a beam-focuser, for focusing said spectral channels into
                                     corresponding spectral spots.

                                     The Cisco ROADMs include a spatial array of beam-deflecting elements, whereby each beam-deflecting
                                     element receives one of said spectral channels.

                                     According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                     (“switching module”). The switching module includes a spatial array of beam-deflecting elements, whereby
                                     each beam-deflecting element receives one of said spectral channels.

                                     According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide complete ROADM
                                     functionality and allow for the adding, dropping, multiplexing, switching, and routing of signals on an individual
                                     wavelength level.

                                     According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality as
                                     follows:

                                     “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card to
                                 Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 53 of 57
                                                                                                                              CONFIDENTIAL


                                     implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel level
                                     using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-WSS-CE)
                                     card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-DMX-CE) single-
                                     slot cards (for a total of six slots in the chassis).”

                                     According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
                                     functionality as follows:

                                     “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card. The
                                     following table lists the physical diode descriptions.”

                                     Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                     which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

d) dynamically and continuously      Using its ROADMs, Cisco and others, acting at the direction and/or control of Cisco, dynamically and
controlling said beam-deflecting     continuously control said beam-deflecting elements, thereby directing in two dimensions to direct said spectral
elements in two dimensions to        channels into a plurality any selected ones of said output ports and to control the power of the spectral channels
direct said spectral channels into   coupled into said selected output ports.
any selected ones of said output
ports and to control the power of    According to Cisco’s Website, its various Data Sheets, and its other materials describing its ROADM Products’
the spectral channels coupled into   functionality, Cisco’s ROADMs include a switching module that is WSS-based. The switching module includes
said selected output ports.          beam-deflecting elements, which can be dynamically and continuously controlled in two dimensions to direct
                                     said spectral channels into any selected ones of said output ports and to control the power of the spectral
                                     channels coupled into said output ports.

                                     According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide complete ROADM
                                     functionality and allow for the adding, dropping, multiplexing, switching, and routing of signals on an individual
                                     wavelength level.

                                     According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality as
                                     follows:

                                     “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card to
                                Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 54 of 57
                                                                                                                          CONFIDENTIAL


                                    implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel level
                                    using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-WSS-CE)
                                    card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-DMX-CE) single-
                                    slot cards (for a total of six slots in the chassis).”

                                    According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
                                    functionality as follows:

                                    “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card. The
                                    following table lists the physical diode descriptions.”

                                    Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                    which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

62. The method of claim 61          Using its ROADMs, Cisco and others, acting at the direction and/or control of Cisco, provide feedback control
further comprising the step of      of said beam-deflecting elements to maintain a predetermining coupling of each spectral channel directed into
providing feedback control of       one of said output ports.
said beam-deflecting elements to
maintain a predetermining           Cisco’s ROADMs, used as described in claim 61, further include a servo-control assembly that provides
coupling of each spectral channel   feedback control of the beam-deflecting elements to maintain a predetermined coupling of each reflected
directed into one of said output    spectral channel into one of said output ports.
ports.
                                    As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical power
                                    monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a variable optical
                                    attenuator.”

                                    In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by explaining
                                    the dynamic control capabilities of its product as follows:

                                    “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units without
                                    requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and demultiplexers, these
                                    mechanisms allow the management of local add/drop traffic in the specific direction supported by the 80-WXC-
                                    C unit.
                                   Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 55 of 57
                                                                                                                              CONFIDENTIAL



                                     “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                                     automatic per-channel power monitor and control capabilities, providing node- and network-based automatic-
                                     power-level management on each input and output port. Per-channel optical path selection is also done in a
                                     completely automated way through Wavelength Path Provisioning (WPP) at the network level, featuring end-to-
                                     end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength management.”

63. The method of claim 62           Using its ROADMs as described in claim 62, Cisco and others, acting at the direction and/or control of Cisco,
further comprising the step of       further maintain power levels of said spectral channels directed into said output ports at a predetermining value.
maintaining power levels of said
spectral channels directed into      As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical power
said output ports at a               monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a variable optical
predetermining value.                attenuator.”

                                     In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by explaining
                                     the dynamic control capabilities of its product as follows:

                                     “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units without
                                     requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and demultiplexers, these
                                     mechanisms allow the management of local add/drop traffic in the specific direction supported by the 80-WXC-
                                     C unit.

                                     “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                                     automatic per-channel power monitor and control capabilities, providing node- and network-based automatic-
                                     power-level management on each input and output port. Per-channel optical path selection is also done in a
                                     completely automated way through Wavelength Path Provisioning (WPP) at the network level, featuring end-to-
                                     end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength management.”

64. The method of claim 61           Using its ROADMs as described in claim 61, Cisco and others, acting at the direction and/or control of Cisco,
wherein each spectral channel is     direct each spectral channel into a separate output port.
directed into a separate output
port.                                The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
                                     ROADM Node” and shows that there are numerous output ports in Cisco’s ROADMs. Each spectral channel
                                    Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 56 of 57
                                                                                                                            CONFIDENTIAL


                                      can be directed to a separate output port:




65. The method of claim 61            Using its ROADMs as described in claim 61, Cisco and others, acting at the direction and/or control of Cisco,
wherein a subset of said spectral     direct a subset of said spectral channels into one of said output ports, thereby providing one or more pass-
channels is directed into one of      through spectral channels.
said output ports, thereby
providing one or more pass-           The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
through spectral channels.            ROADM Node” and shows that there are numerous output ports in Cisco’s ROADMs. A subset of said spectral
                                      channels can be directed into one of the output ports, thereby providing one or more pass-through spectral
              Case 3:14-cv-03348-EMC Document 25-1 Filed 04/18/14 Page 57 of 57
                                                                                  CONFIDENTIAL


                channels:




312043026.3
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 1 of 76
                                                                   CONFIDENTIAL




              APPENDIX B




                               1
                         Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 2 of 76
                                                                                                              CONFIDENTIAL


                              Claims 1-6, 9-12, 15-22 of U.S. Patent No. RE42,368
                                                       v.
               Cisco Reconfigurable Optical Add Drop Multiplexers (“ROADM”) Accused Devices


         Claim                                                         Product Analysis
1. An optical add-drop   Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
apparatus comprising:    (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which
                         is a wavelength separating-routing apparatus.

                         Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
                         (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which
                         is a wavelength separating-routing apparatus.

                         Several documents detail the functionality of Cisco’s ROADM products, including:
                             “Data Sheet: 40-Channel Reconfigurable Optical Add/Drop Multiplexing Portfolio for the Cisco
                                ONS 15454 Multiservice Transport Platform,” dated 1992-2007 (“ONS 15454 Data Sheet”);
                             “Data Sheet: Cisco NCS 2000 Service Line Cards,” dated 2013 (“NCS 2000 Data Sheet 1”);
                             “Data Sheet: Cisco Network Convergence System 2000 ROADM and Amplifier Line Cards,” dated
                                2013 (“NCS 2000 Data Sheet 2”);
                             “Cisco ONS 15200 Series DWDM Systems,” from Cisco’s website
                                (www.cisco.com/c/en/us/products/optical-networking/ons-15200-series-dwdm-systems/index.html)
                                (“ONS 15200 Webpage”);
                             “Data Sheet: Cisco ONS 15216 C L-Band Splitter/Combiner Module for Cisco ONS 15454 MSTP”
                                dated 1992-2005 (“ONS 15200 Data Sheet”);
                             “Cisco NCS 2002 and NCS 2006 Line Card Configuration Guide, Release 10.x.x,” chapter titled
                                “Provisioning Reconfigurable Optical Add/Drop Cards,” which “describes the line cards deployed
                                in reconfigurable optical add/drop (ROADM) networks,” pp12-16, which focus on the “40-WSS-C
                                and 40-WSS-CE Card,” and pp 31-38, which focus on “Single Module ROADM (SMR-C) Cards”
                                (“ROADM Configuration Chapter”); and
                             information and documents available from Cisco’s website (www.cisco.com) (“Website”).




                                                               2
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 3 of 76
                                                                                           CONFIDENTIAL


According to Cisco’s ONS 15454 Data Sheet:
“The Cisco® ONS 15454 Multiservice Transport Platform (MSTP) (Figure 1) provides a comprehensive,
intelligent dense wavelength-division multiplexing (DWDM) solution for expanding metropolitan (metro)
and regional bandwidth.”

Figure 1 is labeled as “40-Channel Wavelength Cross-Connect (40-WXC), Wavelength Selective Switch
(40-WSS), Multiplexer (40-MUX), and Demultiplexer (40-DMX) Units.”

“While Wavelength Selective Switch (WSS) units provide degree-2 type reconfigurability (drop
wavelength in a node vs. let it pass through the node), an ROADM node based on 40-WXC units can
support up to degree-8 reconfigurability. This means that for each wavelength it is possible to decide if it
has to be locally dropped or routed to any of the other 7 pass-through directions of the node. Such a
capability not only enhances the flexibility of the DWDM transport network but also dramatically reduces
the need for costly transponders to perform optical-to-electrical-to-optical conversion (typically 2
transponders/crossponders per add/drop channel or wavelength).”

“As even in complex mesh network topologies it is likely that degree-2 reconfigurability would be enough
for most of the node, the 40-channel ROADM portfolio includes also two different versions of the 40-WSS
units, one operating on the odd channels of the C band spectrum (40-WSS-C) and the other one operating
on the even channels of the C band spectrum (40-WSS-CE). The units can be used in conjunction with
existing 32-channel ROADM solutions and with 40-WXC units to provide the greatest degree of flexibility
for Cisco ONS 15454 MSTP deployments.”

“Embedded automatic power control mechanisms feature the possibility to interface with different types of
DWDM units without requiring external attenuators. Used in conjunction with the 40-channel Multiplexer
and 40-channel Demultiplexer allows to manage local add/drop traffic of the specific direction supported by
the 40-WXC unit.”

“Embedded automatic power control mechanisms feature the possibility to interface with different type of
DWDM units without requiring external attenuators.”

A chart in Cisco’s ONS 15454 Data Sheet lists the components within the 40-Channel ROADM Units,
including a “40-Channel Wavelength Selective Switch”



                                        3
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 4 of 76
                                                                                    CONFIDENTIAL



The following figure 3 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 40-Channel Degree-2
ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a
Cisco’s ROADM:




The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a
Cisco’s ROADM and how Cisco’s ROADM can add and drop signals:




                                     4
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 5 of 76
                                                                                  CONFIDENTIAL




According to Cisco’s ONS 15200 Data Sheet and ONS 15200 Webpage, both of which describe the ONS
15200 series of Cisco products, the ONS 15216 is the front end to the WSS ROADM in the ONS 15454.
The ONS 15216 and ONS 15454 are integral to one another, so the ONS 15216 cannot work without the
ONS 15454 and vice versa.

According to Cisco’s ONS 15200 Webpage, “Cisco ONS 15200 Series DWDM Systems consist of



                                     5
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 6 of 76
                                                                                           CONFIDENTIAL


intuitive, compact, passive devices used in a variety of applications. These range from low latency, point-
to-point data center interconnect to passive or reconfigurable optical add/drop multiplexer- (ROADM)
based metropolitan rings.”

According to Cisco’s ONS 15200 Data Sheet, Figure 3 describes “Cisco ONS 15216 C+L-Band
Splitter/Combiner Module Deployed in a Cisco ONS 15454 MSTP ROADM Node” and depicts the
relationship of Cisco’s 15200 series products with Cisco’s 15454 ROADM as follows:




According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards are
“single-slot 40-channel single module ROADM (SMR-C) cards” and they “integrate the following
functional blocks onto a single line card:
“• Optical preamplifier
• Optical booster amplifier


                                        6
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 7 of 76
                                                                                         CONFIDENTIAL


• Optical service channel (OSC) filter
• 2x1 wavelength cross-connect (WXC) or a 4x1 WXC
• Optical channel monitor (OCM)”

According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards “can
manage up to 40 channels spaced at 100GHz on each port.”

Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop cards describes
the “40-WSS-C and 40-WSS-CE Card” as follows:

“The double-slot 40-channel wavelength selective switch C-band (40-WSS-C) or the double-slot 40-
channel wavelength selective switch even-channel C-band (40-WSS-CE) card switches 40 ITU-T 100-
GHz-spaced channels identified in the channel plan (Table 4: Channel Allocation Plan or Table 5: Channel
Allocation Plan) and sends them to dedicated output ports. The 40-WSS-C or 40-WSS-CE card is
bidirectional and optically passive. The card can be installed in Slots 1 to 6 and 12 to 17

“The 40-WSS-C or 40-WSS-CE features include:
• Receipt of an aggregate DWDM signal into 40 output optical channels from the Line receive port (EXP
RX) in one direction and from the COM-RX port in the other direction.
• Per-channel optical power monitoring using photodiodes.
• Signal splitting in a 70%-to-30% ratio, sent to the 40-DMX-C (or 40-DMX-CE) for dropping signals, then
to the other 40-WSS-C (or 40-WSS-CE) card.
• Aggregate DWDM signal monitoring and control through a variable optical attenuator (VOA). In the case
of electrical power failure, the VOA is set to its maximum attenuation for safety purposes. A manual VOA
setting is also available.”

“Within the 40-WSS-C or 40-WSS-CE card, the first AWG opens the spectrum and each wavelength is
directed to one of the ports of a 1x2 optical switch. The same wavelength can be passed through or stopped.
If the pass-through wavelength is stopped, a new channel can be added at the ADD port. The card’s second
AWG multiplexes all of the wavelengths, and the aggregate signal is output through the COM-TX port.”

“The 40-WSS-C or 40-WSS-CE has eight types of ports:
• ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an



                                       7
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 8 of 76
                                                                                       CONFIDENTIAL


individual switch element that selects whether an individual channel is added. Each add port has optical
power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
card also has one LC-PC-II optical connector for the main input.
• COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”




                                      8
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 9 of 76
                                                                                     CONFIDENTIAL




According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality
as follows:

“The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card
to implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel
level using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-
WSS-CE) card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-
DMX-CE) single-slot cards (for a total of six slots in the chassis).”

According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
functionality as follows:

“The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card.
The following table lists the physical diode descriptions.”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco provides a ROADM as follows:



                                      9
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 10 of 76
                                                                                        CONFIDENTIAL


“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which includes several WSS devices:




Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
“MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.




                                       10
                         Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 11 of 76
                                                                                                                   CONFIDENTIAL


an input port for an input Cisco’s ROADMs include an input port for an input multi-wavelength optical signal having first spectral
multi-wavelength optical channels.
signal having first
spectral channels;         As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
                           cards, Cisco’s ROADM includes an input port for an input multi-wavelength optical signal having first
                           spectral channels as follows:

                          “The 40-WSS-C or 40-WSS-CE has eight types of ports:
                          • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
                          individual switch element that selects whether an individual channel is added. Each add port has optical
                          power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
                          client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
                          card also has one LC-PC-II optical connector for the main input.
                          • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
                          sends it to the optical splitter.
                          • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
                          the OPT-BST card) for transmission outside of the NE.
                          • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
                          in the same NE.
                          • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
                          NE.
                          • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
                          40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

                          “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
                          40-WSS-C or 40-WSS-CE Block Diagram:”

                          According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes an input port for an input multi-
                          wavelength optical signal having first spectral channels as follows:

                          “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
                          multidegree switching capabilities not only at the individual wavelength level but also with flexible
                          spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the



                                                                 11
                          Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 12 of 76
                                                                                                                  CONFIDENTIAL


                          network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
                          combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
                          multiplexing and demultiplexing to ROADM nodes.”

                          Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
                          Line Card N-Degree ROADM Layout,” which includes several WSS devices that include an input port for
                          an input multi-wavelength optical signal having first spectral channels as follows:




one or more other ports   Cisco’s ROADMs include one or more other ports for second spectral channels.
for second spectral
channels;                 As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
                          cards, Cisco’s ROADM includes one or more other ports for second spectral channels as follows:




                                                                 12
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 13 of 76
                                                                                        CONFIDENTIAL


“The 40-WSS-C or 40-WSS-CE has eight types of ports:
• ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
individual switch element that selects whether an individual channel is added. Each add port has optical
power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
card also has one LC-PC-II optical connector for the main input.
• COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes one or more other ports for
second spectral channels as follows:

“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which includes several WSS devices that include one or more other
ports for second spectral channels as follows:



                                       13
                          Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 14 of 76
                                                                                                                  CONFIDENTIAL




an output port for an     Cisco’s ROADMs include an output port for an output multi-wavelength optical signal.
output multi-wavelength
optical signal;           As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
                          cards, Cisco’s ROADM includes an output port for an output multi-wavelength optical signal:

                          “The 40-WSS-C or 40-WSS-CE has eight types of ports:
                          • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
                          individual switch element that selects whether an individual channel is added. Each add port has optical
                          power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
                          client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
                          card also has one LC-PC-II optical connector for the main input.
                          • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and


                                                                14
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 15 of 76
                                                                                        CONFIDENTIAL


sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes an output port for an output
multi-wavelength optical signal as follows:

“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which includes several WSS devices that include an output port for
an output multi-wavelength optical signal as follows:




                                       15
                           Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 16 of 76
                                                                                                                    CONFIDENTIAL




a wavelength-selective     The Cisco ROADMs include a wavelength-selective device for spatially separating said spectral channels.
device for spatially
separating said spectral   According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
channels;                  (“switching module”). The switching module includes a a wavelength-selective device for spatially
                           separating said spectral channels.

a spatial array of beam-   The Cisco ROADMs include a spatial array of beam-deflecting elements positioned such that each element
deflecting elements        receives a corresponding one of said spectral channels, each of said elements being individually and
positioned such that       continuously controllable in two dimensions to reflect its corresponding spectral channel to a selected one
each element receives a    of said ports and to control the power of the spectral channel reflected to said selected port.
corresponding one of
said spectral channels,
each of said elements


                                                                  16
                             Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 17 of 76
                                                                                                                         CONFIDENTIAL


being individually and       According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
continuously                 (“switching module”). The switching module includes a spatial array of beam-deflecting elements
controllable in two          positioned such that each element receives a corresponding one of said spectral channels, each of said
dimensions to reflect its    elements being individually and continuously controllable in two dimensions to reflect its corresponding
corresponding spectral       spectral channel to a selected one of said ports and to control the power of the spectral channel reflected to
channel to a selected one    said selected port.
of said ports and to
control the power of the     According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide complete ROADM
spectral channel             functionality and allow for the adding, dropping, multiplexing, switching, and routing of signals on an
reflected to said selected   individual wavelength level.
port.
                             According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality
                             as follows:

                             “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card
                             to implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel
                             level using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-
                             WSS-CE) card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-
                             DMX-CE) single-slot cards (for a total of six slots in the chassis).”

                             According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
                             functionality as follows:

                             “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card.
                             The following table lists the physical diode descriptions.”

                             Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
                             “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

2. The optical add-drop      The Cisco ROADMs described in claim 1 further include a control unit for controlling each of said beam-
apparatus of claim 1         deflecting elements.
further comprising a
control unit for             As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical


                                                                     17
                           Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 18 of 76
                                                                                                                     CONFIDENTIAL


controlling each of said   power monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a
beam-deflecting            variable optical attenuator.”
elements.
                           In Cisco’s ONS 15454 Data Sheet, Cisco describes the control unit mechanism in its ROADM by
                           explaining the dynamic control capabilities of its product as follows:

                           “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units
                           without requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and
                           demultiplexers, these mechanisms allow the management of local add/drop traffic in the specific direction
                           supported by the 80-WXC-C unit.

                           “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                           automatic per-channel power monitor and control capabilities, providing node- and network-based
                           automatic-power-level management on each input and output port. Per-channel optical path selection is also
                           done in a completely automated way through Wavelength Path Provisioning (WPP) at the network level,
                           featuring end-to-end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength
                           management.”

                           Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
                           “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

3. The optical add-drop    The control unit of the Cisco ROADMs described in claim 2 further includes a servo-control assembly,
apparatus of claim 2,      including a spectral monitor for monitoring power levels of selected ones of said spectral channels, and a
wherein the control unit   processing unit responsive to said power levels for controlling said beam-deflecting elements.
further comprises a
servo-control assembly,    As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical
including a spectral       power monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a
monitor for monitoring     variable optical attenuator.”
power levels of selected
ones of said spectral      In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by
channels, and a            explaining the dynamic control capabilities of its product as follows:
processing unit
responsive to said power   “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units


                                                                  18
                          Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 19 of 76
                                                                                                                   CONFIDENTIAL


levels for controlling    without requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and
said beam-deflecting      demultiplexers, these mechanisms allow the management of local add/drop traffic in the specific direction
elements.                 supported by the 80-WXC-C unit.

                          “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                          automatic per-channel power monitor and control capabilities, providing node- and network-based
                          automatic-power-level management on each input and output port. Per-channel optical path selection is also
                          done in a completely automated way through Wavelength Path Provisioning (WPP) at the network level,
                          featuring end-to-end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength
                          management.”

                          Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
                          “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

4. The optical add-drop   The servo-control assembly of the Cisco ROADMs described in claim 3 also maintains power levels at
apparatus of claim 3,     predetermined values.
wherein said servo-
control assembly          As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical
maintains said power      power monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a
levels at predetermined   variable optical attenuator.”
values.
                          In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by
                          explaining the dynamic control capabilities of its product as follows:

                          “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units
                          without requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and
                          demultiplexers, these mechanisms allow the management of local add/drop traffic in the specific direction
                          supported by the 80-WXC-C unit.

                          “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                          automatic per-channel power monitor and control capabilities, providing node- and network-based
                          automatic-power-level management on each input and output port. Per-channel optical path selection is also
                          done in a completely automated way through Wavelength Path Provisioning (WPP) at the network level,


                                                                 19
                           Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 20 of 76
                                                                                                                     CONFIDENTIAL


                           featuring end-to-end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength
                           management.”
5. The optical add-drop    The control unit of Cisco’s ROADMs described in claim 2 controls said beam-deflecting elements to direct
apparatus of claim 2,      selected ones of said first spectral channels to one or more of said second ports to be dropped as second
wherein the control unit   spectral channels from said output multi-wavelength optical signal.
controls said beam-
deflecting elements to     According to Cisco’s Website, its various Data Sheets, and its other materials describing its ROADM
direct selected ones of    Products’ functionality, Cisco’s ROADMs include a switching module that is WSS-based. The switching
said first spectral        module includes a control unit and beam deflecting elements to direct selected ones of said first spectral
channels to one or more    channels to one or more of said second ports to be dropped as second spectral channels from said output
of said second ports to    multi-wavelength optical signal.
be dropped as second
spectral channels from     As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
said output multi-         cards, Cisco’s ROADM includes a WSS that can direct spectral channels to with various ports, including
wavelength optical         input and output ports, as follows:
signal.
                           “The 40-WSS-C or 40-WSS-CE has eight types of ports:
                           • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
                           individual switch element that selects whether an individual channel is added. Each add port has optical
                           power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
                           client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
                           card also has one LC-PC-II optical connector for the main input.
                           • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
                           sends it to the optical splitter.
                           • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
                           the OPT-BST card) for transmission outside of the NE.
                           • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
                           in the same NE.
                           • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
                           NE.
                           • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
                           40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.




                                                                  20
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 21 of 76
                                                                                        CONFIDENTIAL


“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes a WSS that can direct spectral
channels to with various ports, including input and output ports, as follows:

“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which includes WSSs that can direct spectral channels to with
various ports, including input and output ports, as follows:




                                       21
                           Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 22 of 76
                                                                                                                   CONFIDENTIAL




6. The optical add-drop    The control unit of Cisco’s ROADMs described in claim 2 controls said beam-deflecting elements to direct
apparatus of claim 2,      selected ones of said second spectral channels to said output port to be added to said output multi-
wherein the control unit   wavelength optical signal.
controls said beam-
deflecting elements to     According to Cisco’s Website, its various Data Sheets, and its other materials describing its ROADM
direct selected ones of    Products’ functionality, Cisco’s ROADMs include a switching module that is WSS-based. The switching
said second spectral       module includes a control unit and beam deflecting elements. The control unit controls the beam-deflecting
channels to said output    elements to direct certain spectral channels to an output port to be added to said output multi-wavelength
port to be added to said   optical signal.
output multi-wavelength
optical signal.            As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
                           cards, Cisco’s ROADM includes a WSS that can direct spectral channels to with various ports, including
                           input and output ports, as follows:


                                                                 22
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 23 of 76
                                                                                        CONFIDENTIAL



“The 40-WSS-C or 40-WSS-CE has eight types of ports:
• ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
individual switch element that selects whether an individual channel is added. Each add port has optical
power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
card also has one LC-PC-II optical connector for the main input.
• COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes a WSS that can direct spectral
channels to with various ports, including input and output ports, as follows:

“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which includes WSSs that can direct spectral channels to with



                                       23
                            Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 24 of 76
                                                                                                                    CONFIDENTIAL


                            various ports, including input and output ports, as follows:




                            Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
                            “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

9. The optical add-drop     Cisco’s ROADMs as described in claim 1 uses the wavelength selective device further to combine selected
apparatus of claim 1,       ones of said spectral channels reflected from said beam-deflecting elements to form said output multi-
wherein said wavelength     wavelength optical signal.
selective device further
combines selected ones      According to Cisco’s Website, its various Data Sheets, and its other materials describing its ROADM
of said spectral channels   Products’ functionality, Cisco’s ROADMs include a switching module that is WSS-based. The switching
reflected from said         module includes a control unit and beam deflecting elements. The control unit controls the beam-deflecting
beam-deflecting             elements to direct certain spectral channels to certain output ports to be added to said output multi-


                                                                    24
                          Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 25 of 76
                                                                                                                  CONFIDENTIAL


elements to form said     wavelength optical signal.
output multi-wavelength
optical signal.           As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
                          cards, Cisco’s ROADM includes a WSS that can direct spectral channels to with various ports, including
                          input and output ports, as follows:

                          “The 40-WSS-C or 40-WSS-CE has eight types of ports:
                          • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
                          individual switch element that selects whether an individual channel is added. Each add port has optical
                          power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
                          client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
                          card also has one LC-PC-II optical connector for the main input.
                          • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
                          sends it to the optical splitter.
                          • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
                          the OPT-BST card) for transmission outside of the NE.
                          • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
                          in the same NE.
                          • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
                          NE.
                          • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
                          40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

                          “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
                          40-WSS-C or 40-WSS-CE Block Diagram:”

                          According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes a WSS that can direct spectral
                          channels to with various ports, including input and output ports, as follows:

                          “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
                          multidegree switching capabilities not only at the individual wavelength level but also with flexible
                          spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
                          network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a



                                                                25
                           Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 26 of 76
                                                                                                                   CONFIDENTIAL


                           combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
                           multiplexing and demultiplexing to ROADM nodes.”

                           Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
                           Line Card N-Degree ROADM Layout,” which includes WSSs that can direct spectral channels to with
                           various ports, including input and output ports, as follows:




                           Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
                           “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

10. The optical add-drop   The one or more other ports in Cisco’s ROADMs as described in claim 1 comprise an add port and a drop
apparatus of claim 1,      port for respectively adding second and dropping first spectral channels.
wherein said one or


                                                                  26
                           Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 27 of 76
                                                                                                                    CONFIDENTIAL


more other ports           Cisco’s Website and ROADM Datasheet state that Cisco’s ROADM products “[d]eliver[] on-demand high
comprise an add port       bandwidth services, any port to any port.”
and a drop port for
respectively adding        Cisco’s ROADM Powerpoint explains a variety of DWDM and combination switch routing solutions
second and dropping        wherein said one or more other ports comprise an add port and a drop port for respectively adding second
first spectral channels.   and dropping first spectral channels.

11. The optical add-drop   The Cisco ROADMs include a beam-focuser, for focusing said spectral channels into corresponding
apparatus of claim 1       spectral spots.
further comprising a
beam-focuser for           According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
focusing said separated    (“switching module”). The switching module includes a beam-focuser, for focusing said spectral channels
spectral channels onto     into corresponding spectral spots.
said beam deflecting
elements.                  Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
                           “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

12. The optical add-drop Cisco’s ROADMs include switching modules that include diffraction gratings. The diffraction grating that
apparatus of claim 1,     Cisco uses in its ROADMs can be a ruled diffraction grating, an halographic diffraction grating, an echelle
wherein said              grating, a curved diffraction grating, or a dispersing grating.
wavelength-selective
device comprises a
device selected from the
group consisting of ruled
diffraction gratings,
holographic diffraction
gratings, echelle
gratings, curved
diffraction gratings, and
dispersing prisms.

15. An optical add-drop    Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
apparatus, comprising      (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which


                                                                  27
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 28 of 76
                                                                                      CONFIDENTIAL


is a wavelength separating-routing apparatus.

Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
(“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which
is a wavelength separating-routing apparatus.

Several documents detail the functionality of Cisco’s ROADM products, including:
    “Data Sheet: 40-Channel Reconfigurable Optical Add/Drop Multiplexing Portfolio for the Cisco
       ONS 15454 Multiservice Transport Platform,” dated 1992-2007 (“ONS 15454 Data Sheet”);
    “Data Sheet: Cisco NCS 2000 Service Line Cards,” dated 2013 (“NCS 2000 Data Sheet 1”);
    “Data Sheet: Cisco Network Convergence System 2000 ROADM and Amplifier Line Cards,” dated
       2013 (“NCS 2000 Data Sheet 2”);
    “Cisco ONS 15200 Series DWDM Systems,” from Cisco’s website
       (www.cisco.com/c/en/us/products/optical-networking/ons-15200-series-dwdm-systems/index.html)
       (“ONS 15200 Webpage”);
    “Data Sheet: Cisco ONS 15216 C L-Band Splitter/Combiner Module for Cisco ONS 15454 MSTP”
       dated 1992-2005 (“ONS 15200 Data Sheet”);
    “Cisco NCS 2002 and NCS 2006 Line Card Configuration Guide, Release 10.x.x,” chapter titled
       “Provisioning Reconfigurable Optical Add/Drop Cards,” which “describes the line cards deployed
       in reconfigurable optical add/drop (ROADM) networks,” pp12-16, which focus on the “40-WSS-C
       and 40-WSS-CE Card,” and pp 31-38, which focus on “Single Module ROADM (SMR-C) Cards”
       (“ROADM Configuration Chapter”); and
    information and documents available from Cisco’s website (www.cisco.com) (“Website”).

According to Cisco’s ONS 15454 Data Sheet:
“The Cisco® ONS 15454 Multiservice Transport Platform (MSTP) (Figure 1) provides a comprehensive,
intelligent dense wavelength-division multiplexing (DWDM) solution for expanding metropolitan (metro)
and regional bandwidth.”

Figure 1 is labeled as “40-Channel Wavelength Cross-Connect (40-WXC), Wavelength Selective Switch
(40-WSS), Multiplexer (40-MUX), and Demultiplexer (40-DMX) Units.”

“While Wavelength Selective Switch (WSS) units provide degree-2 type reconfigurability (drop


                                       28
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 29 of 76
                                                                                           CONFIDENTIAL


wavelength in a node vs. let it pass through the node), an ROADM node based on 40-WXC units can
support up to degree-8 reconfigurability. This means that for each wavelength it is possible to decide if it
has to be locally dropped or routed to any of the other 7 pass-through directions of the node. Such a
capability not only enhances the flexibility of the DWDM transport network but also dramatically reduces
the need for costly transponders to perform optical-to-electrical-to-optical conversion (typically 2
transponders/crossponders per add/drop channel or wavelength).”

“As even in complex mesh network topologies it is likely that degree-2 reconfigurability would be enough
for most of the node, the 40-channel ROADM portfolio includes also two different versions of the 40-WSS
units, one operating on the odd channels of the C band spectrum (40-WSS-C) and the other one operating
on the even channels of the C band spectrum (40-WSS-CE). The units can be used in conjunction with
existing 32-channel ROADM solutions and with 40-WXC units to provide the greatest degree of flexibility
for Cisco ONS 15454 MSTP deployments.”

“Embedded automatic power control mechanisms feature the possibility to interface with different types of
DWDM units without requiring external attenuators. Used in conjunction with the 40-channel Multiplexer
and 40-channel Demultiplexer allows to manage local add/drop traffic of the specific direction supported by
the 40-WXC unit.”

“Embedded automatic power control mechanisms feature the possibility to interface with different type of
DWDM units without requiring external attenuators.”

A chart in Cisco’s ONS 15454 Data Sheet lists the components within the 40-Channel ROADM Units,
including a “40-Channel Wavelength Selective Switch”

The following figure 3 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 40-Channel Degree-2
ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a
Cisco’s ROADM:




                                        29
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 30 of 76
                                                                                    CONFIDENTIAL




The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a
Cisco’s ROADM and how Cisco’s ROADM can add and drop signals:




                                     30
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 31 of 76
                                                                                  CONFIDENTIAL




According to Cisco’s ONS 15200 Data Sheet and ONS 15200 Webpage, both of which describe the ONS
15200 series of Cisco products, the ONS 15216 is the front end to the WSS ROADM in the ONS 15454.
The ONS 15216 and ONS 15454 are integral to one another, so the ONS 15216 cannot work without the
ONS 15454 and vice versa.

According to Cisco’s ONS 15200 Webpage, “Cisco ONS 15200 Series DWDM Systems consist of



                                    31
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 32 of 76
                                                                                           CONFIDENTIAL


intuitive, compact, passive devices used in a variety of applications. These range from low latency, point-
to-point data center interconnect to passive or reconfigurable optical add/drop multiplexer- (ROADM)
based metropolitan rings.”

According to Cisco’s ONS 15200 Data Sheet, Figure 3 describes “Cisco ONS 15216 C+L-Band
Splitter/Combiner Module Deployed in a Cisco ONS 15454 MSTP ROADM Node” and depicts the
relationship of Cisco’s 15200 series products with Cisco’s 15454 ROADM as follows:




According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards are
“single-slot 40-channel single module ROADM (SMR-C) cards” and they “integrate the following
functional blocks onto a single line card:
“• Optical preamplifier
• Optical booster amplifier


                                        32
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 33 of 76
                                                                                         CONFIDENTIAL


• Optical service channel (OSC) filter
• 2x1 wavelength cross-connect (WXC) or a 4x1 WXC
• Optical channel monitor (OCM)”

According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards “can
manage up to 40 channels spaced at 100GHz on each port.”

Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop cards describes
the “40-WSS-C and 40-WSS-CE Card” as follows:

“The double-slot 40-channel wavelength selective switch C-band (40-WSS-C) or the double-slot 40-
channel wavelength selective switch even-channel C-band (40-WSS-CE) card switches 40 ITU-T 100-
GHz-spaced channels identified in the channel plan (Table 4: Channel Allocation Plan or Table 5: Channel
Allocation Plan) and sends them to dedicated output ports. The 40-WSS-C or 40-WSS-CE card is
bidirectional and optically passive. The card can be installed in Slots 1 to 6 and 12 to 17

“The 40-WSS-C or 40-WSS-CE features include:
• Receipt of an aggregate DWDM signal into 40 output optical channels from the Line receive port (EXP
RX) in one direction and from the COM-RX port in the other direction.
• Per-channel optical power monitoring using photodiodes.
• Signal splitting in a 70%-to-30% ratio, sent to the 40-DMX-C (or 40-DMX-CE) for dropping signals, then
to the other 40-WSS-C (or 40-WSS-CE) card.
• Aggregate DWDM signal monitoring and control through a variable optical attenuator (VOA). In the case
of electrical power failure, the VOA is set to its maximum attenuation for safety purposes. A manual VOA
setting is also available.”

“Within the 40-WSS-C or 40-WSS-CE card, the first AWG opens the spectrum and each wavelength is
directed to one of the ports of a 1x2 optical switch. The same wavelength can be passed through or stopped.
If the pass-through wavelength is stopped, a new channel can be added at the ADD port. The card’s second
AWG multiplexes all of the wavelengths, and the aggregate signal is output through the COM-TX port.”

“The 40-WSS-C or 40-WSS-CE has eight types of ports:
• ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an



                                       33
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 34 of 76
                                                                                       CONFIDENTIAL


individual switch element that selects whether an individual channel is added. Each add port has optical
power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
card also has one LC-PC-II optical connector for the main input.
• COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”




                                      34
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 35 of 76
                                                                                     CONFIDENTIAL




According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality
as follows:

“The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card
to implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel
level using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-
WSS-CE) card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-
DMX-CE) single-slot cards (for a total of six slots in the chassis).”

According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
functionality as follows:

“The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card.
The following table lists the physical diode descriptions.”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco provides a ROADM as follows:



                                     35
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 36 of 76
                                                                                        CONFIDENTIAL


“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which includes several WSS devices:




Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
“MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.




                                       36
                         Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 37 of 76
                                                                                                                  CONFIDENTIAL


an input port for an input Cisco’s ROADMs include an input port for an input multi-wavelength optical signal having multiple
multi-wavelength optical spectral channels.
signal having multiple
spectral channels;         As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
                           cards, Cisco’s ROADM includes an input port for an input multi-wavelength optical signal having multiple
                           spectral channels as follows:

                          “The 40-WSS-C or 40-WSS-CE has eight types of ports:
                          • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
                          individual switch element that selects whether an individual channel is added. Each add port has optical
                          power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
                          client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
                          card also has one LC-PC-II optical connector for the main input.
                          • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
                          sends it to the optical splitter.
                          • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
                          the OPT-BST card) for transmission outside of the NE.
                          • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
                          in the same NE.
                          • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
                          NE.
                          • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
                          40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

                          “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
                          40-WSS-C or 40-WSS-CE Block Diagram:”

                          According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes an input port for an input multi-
                          wavelength optical signal having multiple spectral channels as follows:

                          “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
                          multidegree switching capabilities not only at the individual wavelength level but also with flexible
                          spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the



                                                                 37
                          Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 38 of 76
                                                                                                                  CONFIDENTIAL


                          network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
                          combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
                          multiplexing and demultiplexing to ROADM nodes.”

                          Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
                          Line Card N-Degree ROADM Layout,” which includes several WSS devices that include an input port for
                          an input multi-wavelength optical signal having multiple spectral channels as follows:




an output port for an     Cisco’s ROADMs include an output port for an output multi-wavelength optical signal.
output multi-wavelength
optical signal;           As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
                          cards, Cisco’s ROADM includes an output port for an output multi-wavelength optical signal:




                                                                 38
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 39 of 76
                                                                                        CONFIDENTIAL


“The 40-WSS-C or 40-WSS-CE has eight types of ports:
• ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
individual switch element that selects whether an individual channel is added. Each add port has optical
power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
card also has one LC-PC-II optical connector for the main input.
• COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes an output port for an output
multi-wavelength optical signal as follows:

“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which includes several WSS devices that include an output port for
an output multi-wavelength optical signal as follows:



                                       39
                         Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 40 of 76
                                                                                                                 CONFIDENTIAL




one or more drop ports   Cisco’s ROADMs include one or more drop ports for selected spectral channels dropped from said multi-
for selected spectral    wavelength optical signal.
channels dropped from
said multi-wavelength    As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
optical signal;          cards, Cisco’s ROADM includes one or more drop ports for selected spectral channels dropped from said
                         multi-wavelength optical signal as follows:

                         “The 40-WSS-C or 40-WSS-CE has eight types of ports:
                         • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
                         individual switch element that selects whether an individual channel is added. Each add port has optical
                         power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
                         client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE


                                                               40
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 41 of 76
                                                                                        CONFIDENTIAL


card also has one LC-PC-II optical connector for the main input.
• COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes one or more drop ports for
selected spectral channels dropped from said multi-wavelength optical signal as follows:

“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which includes several WSS devices that include one or more other
ports for second spectral channels as follows:




                                       41
                           Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 42 of 76
                                                                                                                    CONFIDENTIAL




a wavelength-selective     The Cisco ROADMs include a wavelength-selective device for spatially separating said spectral channels.
device for spatially
separating said multiple   According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
spectral channels; and     (“switching module”). The switching module includes a a wavelength-selective device for spatially
                           separating said spectral channels.

a spatial array of beam-   The Cisco ROADMs include a spatial array of beam-deflecting elements positioned such that each element
deflecting elements        receives a corresponding one of said spectral channels, each of said elements being individually and
positioned such that       continuously controllable in two dimensions to reflect its corresponding spectral channel to a selected one
each element receives a    of said ports and to control the power of the spectral channel reflected to said selected port, whereby a
corresponding one of       subset of said spectral channels is directed to said drop ports.
said spectral channels,
each of said elements      According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card


                                                                  42
                             Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 43 of 76
                                                                                                                         CONFIDENTIAL


being individually and       (“switching module”). The switching module includes a spatial array of beam-deflecting elements
continuously                 positioned such that each element receives a corresponding one of said spectral channels, each of said
controllable in two          elements being individually and continuously controllable in two dimensions to reflect its corresponding
dimensions to reflect its    spectral channel to a selected one of said ports and to control the power of the spectral channel reflected to
corresponding spectral       said selected port, whereby a subset of said spectral channels is directed to said drop ports.
channel to a selected one
of said ports and to         According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide complete ROADM
control the power of the     functionality and allow for the adding, dropping, multiplexing, switching, and routing of signals on an
spectral channel             individual wavelength level.
reflected to said selected
port, whereby a subset       According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality
of said spectral channels    as follows:
is directed to said drop
ports.                       “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card
                             to implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel
                             level using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-
                             WSS-CE) card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-
                             DMX-CE) single-slot cards (for a total of six slots in the chassis).”

                             According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
                             functionality as follows:

                             “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card.
                             The following table lists the physical diode descriptions.”

                             Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
                             “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

16. An optical add-drop      Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
apparatus, comprising:       (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which
                             is a wavelength separating-routing apparatus.

                             Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers


                                                                     43
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 44 of 76
                                                                                            CONFIDENTIAL


(“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which
is a wavelength separating-routing apparatus.

Several documents detail the functionality of Cisco’s ROADM products, including:
    “Data Sheet: 40-Channel Reconfigurable Optical Add/Drop Multiplexing Portfolio for the Cisco
       ONS 15454 Multiservice Transport Platform,” dated 1992-2007 (“ONS 15454 Data Sheet”);
    “Data Sheet: Cisco NCS 2000 Service Line Cards,” dated 2013 (“NCS 2000 Data Sheet 1”);
    “Data Sheet: Cisco Network Convergence System 2000 ROADM and Amplifier Line Cards,” dated
       2013 (“NCS 2000 Data Sheet 2”);
    “Cisco ONS 15200 Series DWDM Systems,” from Cisco’s website
       (www.cisco.com/c/en/us/products/optical-networking/ons-15200-series-dwdm-systems/index.html)
       (“ONS 15200 Webpage”);
    “Data Sheet: Cisco ONS 15216 C L-Band Splitter/Combiner Module for Cisco ONS 15454 MSTP”
       dated 1992-2005 (“ONS 15200 Data Sheet”);
    “Cisco NCS 2002 and NCS 2006 Line Card Configuration Guide, Release 10.x.x,” chapter titled
       “Provisioning Reconfigurable Optical Add/Drop Cards,” which “describes the line cards deployed
       in reconfigurable optical add/drop (ROADM) networks,” pp12-16, which focus on the “40-WSS-C
       and 40-WSS-CE Card,” and pp 31-38, which focus on “Single Module ROADM (SMR-C) Cards”
       (“ROADM Configuration Chapter”); and
    information and documents available from Cisco’s website (www.cisco.com) (“Website”).

According to Cisco’s ONS 15454 Data Sheet:
“The Cisco® ONS 15454 Multiservice Transport Platform (MSTP) (Figure 1) provides a comprehensive,
intelligent dense wavelength-division multiplexing (DWDM) solution for expanding metropolitan (metro)
and regional bandwidth.”

Figure 1 is labeled as “40-Channel Wavelength Cross-Connect (40-WXC), Wavelength Selective Switch
(40-WSS), Multiplexer (40-MUX), and Demultiplexer (40-DMX) Units.”

“While Wavelength Selective Switch (WSS) units provide degree-2 type reconfigurability (drop
wavelength in a node vs. let it pass through the node), an ROADM node based on 40-WXC units can
support up to degree-8 reconfigurability. This means that for each wavelength it is possible to decide if it
has to be locally dropped or routed to any of the other 7 pass-through directions of the node. Such a


                                        44
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 45 of 76
                                                                                         CONFIDENTIAL


capability not only enhances the flexibility of the DWDM transport network but also dramatically reduces
the need for costly transponders to perform optical-to-electrical-to-optical conversion (typically 2
transponders/crossponders per add/drop channel or wavelength).”

“As even in complex mesh network topologies it is likely that degree-2 reconfigurability would be enough
for most of the node, the 40-channel ROADM portfolio includes also two different versions of the 40-WSS
units, one operating on the odd channels of the C band spectrum (40-WSS-C) and the other one operating
on the even channels of the C band spectrum (40-WSS-CE). The units can be used in conjunction with
existing 32-channel ROADM solutions and with 40-WXC units to provide the greatest degree of flexibility
for Cisco ONS 15454 MSTP deployments.”

“Embedded automatic power control mechanisms feature the possibility to interface with different types of
DWDM units without requiring external attenuators. Used in conjunction with the 40-channel Multiplexer
and 40-channel Demultiplexer allows to manage local add/drop traffic of the specific direction supported by
the 40-WXC unit.”

“Embedded automatic power control mechanisms feature the possibility to interface with different type of
DWDM units without requiring external attenuators.”

A chart in Cisco’s ONS 15454 Data Sheet lists the components within the 40-Channel ROADM Units,
including a “40-Channel Wavelength Selective Switch”

The following figure 3 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 40-Channel Degree-2
ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a
Cisco’s ROADM:




                                       45
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 46 of 76
                                                                                    CONFIDENTIAL




The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a
Cisco’s ROADM and how Cisco’s ROADM can add and drop signals:




                                     46
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 47 of 76
                                                                                  CONFIDENTIAL




According to Cisco’s ONS 15200 Data Sheet and ONS 15200 Webpage, both of which describe the ONS
15200 series of Cisco products, the ONS 15216 is the front end to the WSS ROADM in the ONS 15454.
The ONS 15216 and ONS 15454 are integral to one another, so the ONS 15216 cannot work without the
ONS 15454 and vice versa.

According to Cisco’s ONS 15200 Webpage, “Cisco ONS 15200 Series DWDM Systems consist of



                                    47
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 48 of 76
                                                                                           CONFIDENTIAL


intuitive, compact, passive devices used in a variety of applications. These range from low latency, point-
to-point data center interconnect to passive or reconfigurable optical add/drop multiplexer- (ROADM)
based metropolitan rings.”

According to Cisco’s ONS 15200 Data Sheet, Figure 3 describes “Cisco ONS 15216 C+L-Band
Splitter/Combiner Module Deployed in a Cisco ONS 15454 MSTP ROADM Node” and depicts the
relationship of Cisco’s 15200 series products with Cisco’s 15454 ROADM as follows:




According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards are
“single-slot 40-channel single module ROADM (SMR-C) cards” and they “integrate the following
functional blocks onto a single line card:
“• Optical preamplifier
• Optical booster amplifier


                                        48
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 49 of 76
                                                                                         CONFIDENTIAL


• Optical service channel (OSC) filter
• 2x1 wavelength cross-connect (WXC) or a 4x1 WXC
• Optical channel monitor (OCM)”

According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards “can
manage up to 40 channels spaced at 100GHz on each port.”

Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop cards describes
the “40-WSS-C and 40-WSS-CE Card” as follows:

“The double-slot 40-channel wavelength selective switch C-band (40-WSS-C) or the double-slot 40-
channel wavelength selective switch even-channel C-band (40-WSS-CE) card switches 40 ITU-T 100-
GHz-spaced channels identified in the channel plan (Table 4: Channel Allocation Plan or Table 5: Channel
Allocation Plan) and sends them to dedicated output ports. The 40-WSS-C or 40-WSS-CE card is
bidirectional and optically passive. The card can be installed in Slots 1 to 6 and 12 to 17

“The 40-WSS-C or 40-WSS-CE features include:
• Receipt of an aggregate DWDM signal into 40 output optical channels from the Line receive port (EXP
RX) in one direction and from the COM-RX port in the other direction.
• Per-channel optical power monitoring using photodiodes.
• Signal splitting in a 70%-to-30% ratio, sent to the 40-DMX-C (or 40-DMX-CE) for dropping signals, then
to the other 40-WSS-C (or 40-WSS-CE) card.
• Aggregate DWDM signal monitoring and control through a variable optical attenuator (VOA). In the case
of electrical power failure, the VOA is set to its maximum attenuation for safety purposes. A manual VOA
setting is also available.”

“Within the 40-WSS-C or 40-WSS-CE card, the first AWG opens the spectrum and each wavelength is
directed to one of the ports of a 1x2 optical switch. The same wavelength can be passed through or stopped.
If the pass-through wavelength is stopped, a new channel can be added at the ADD port. The card’s second
AWG multiplexes all of the wavelengths, and the aggregate signal is output through the COM-TX port.”

“The 40-WSS-C or 40-WSS-CE has eight types of ports:
• ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an



                                       49
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 50 of 76
                                                                                       CONFIDENTIAL


individual switch element that selects whether an individual channel is added. Each add port has optical
power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
card also has one LC-PC-II optical connector for the main input.
• COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”




                                      50
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 51 of 76
                                                                                     CONFIDENTIAL




According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality
as follows:

“The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card
to implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel
level using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-
WSS-CE) card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-
DMX-CE) single-slot cards (for a total of six slots in the chassis).”

According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
functionality as follows:

“The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card.
The following table lists the physical diode descriptions.”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco provides a ROADM as follows:



                                     51
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 52 of 76
                                                                                        CONFIDENTIAL


“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which includes several WSS devices:




Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
“MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.




                                       52
                         Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 53 of 76
                                                                                                                  CONFIDENTIAL


an input port for an input Cisco’s ROADMs include an input port for an input multi-wavelength optical signal having multiple
multi-wavelength optical spectral channels.
signal having multiple
spectral channels;         As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
                           cards, Cisco’s ROADM includes an input port for an input multi-wavelength optical signal having multiple
                           spectral channels as follows:

                          “The 40-WSS-C or 40-WSS-CE has eight types of ports:
                          • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
                          individual switch element that selects whether an individual channel is added. Each add port has optical
                          power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
                          client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
                          card also has one LC-PC-II optical connector for the main input.
                          • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
                          sends it to the optical splitter.
                          • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
                          the OPT-BST card) for transmission outside of the NE.
                          • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
                          in the same NE.
                          • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
                          NE.
                          • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
                          40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

                          “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
                          40-WSS-C or 40-WSS-CE Block Diagram:”

                          According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes an input port for an input multi-
                          wavelength optical signal having multiple spectral channels as follows:

                          “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
                          multidegree switching capabilities not only at the individual wavelength level but also with flexible
                          spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the



                                                                 53
                          Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 54 of 76
                                                                                                                  CONFIDENTIAL


                          network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
                          combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
                          multiplexing and demultiplexing to ROADM nodes.”

                          Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
                          Line Card N-Degree ROADM Layout,” which includes several WSS devices that include an input port for
                          an input multi-wavelength optical signal having multiple spectral channels as follows:




an output port for an     Cisco’s ROADMs include an output port for an output multi-wavelength optical signal.
output multi-wavelength
optical signal;           As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
                          cards, Cisco’s ROADM includes an output port for an output multi-wavelength optical signal:




                                                                 54
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 55 of 76
                                                                                        CONFIDENTIAL


“The 40-WSS-C or 40-WSS-CE has eight types of ports:
• ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
individual switch element that selects whether an individual channel is added. Each add port has optical
power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
card also has one LC-PC-II optical connector for the main input.
• COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes an output port for an output
multi-wavelength optical signal as follows:

“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which includes several WSS devices that include an output port for
an output multi-wavelength optical signal as follows:



                                       55
                          Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 56 of 76
                                                                                                                  CONFIDENTIAL




one or more add ports     Cisco’s ROADMs include one or more add ports for selected spectral channels to be added to said output
for selected spectral     multi-wavelength optical signal.
channels to be added to
said output multi-        As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
wavelength optical        cards, Cisco’s ROADM includes one or more add ports for selected spectral channels to be added to said
signal;                   output multi-wavelength optical signal as follows:

                          “The 40-WSS-C or 40-WSS-CE has eight types of ports:
                          • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
                          individual switch element that selects whether an individual channel is added. Each add port has optical
                          power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
                          client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE


                                                                56
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 57 of 76
                                                                                          CONFIDENTIAL


card also has one LC-PC-II optical connector for the main input.
• COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes one or more add ports for
selected spectral channels to be added to said output multi-wavelength optical signal as follows:

“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which includes several WSS devices that include one or more add
ports for selected spectral channels to be added to said output multi-wavelength optical signal as follows:




                                       57
                             Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 58 of 76
                                                                                                                       CONFIDENTIAL




a wavelength-selective       The Cisco ROADMs include a wavelength-selective device for spatially separating said spectral channels.
device for reflecting said
multiple and said            According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
selected spectral            (“switching module”). The switching module includes a a wavelength-selective device for spatially
channels; and                separating said spectral channels.

a spatial array of beam-     The Cisco ROADMs include a spatial array of beam-deflecting elements positioned such that each element
deflecting elements          receives a corresponding one of said spectral channels, each of said elements being individually and
positioned such that         continuously controllable in two dimensions to reflect its corresponding spectral channel to a selected one
each element receives a      of said ports and to control the power of the spectral channel reflected to said selected port, whereby said
corresponding one of         spectral channels from said add ports are selectively provided to said output port.
said spectral channels,
each of said elements        According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card


                                                                    58
                             Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 59 of 76
                                                                                                                         CONFIDENTIAL


being individually and       (“switching module”). The switching module includes a spatial array of beam-deflecting elements
continuously                 positioned such that each element receives a corresponding one of said spectral channels, each of said
controllable in two          elements being individually and continuously controllable in two dimensions to reflect its corresponding
dimensions to reflect its    spectral channel to a selected one of said ports and to control the power of the spectral channel reflected to
corresponding spectral       said selected port, whereby said spectral channels from said add ports are selectively provided to said
channel to a selected one    output port.
of said ports and to
control the power of the     According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide complete ROADM
spectral channel             functionality and allow for the adding, dropping, multiplexing, switching, and routing of signals on an
reflected to said selected   individual wavelength level.
port, whereby said
spectral channels from       According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality
said add ports are           as follows:
selectively provided to
said output port.            “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card
                             to implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel
                             level using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-
                             WSS-CE) card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-
                             DMX-CE) single-slot cards (for a total of six slots in the chassis).”

                             According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
                             functionality as follows:

                             “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card.
                             The following table lists the physical diode descriptions.”

                             Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
                             “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

17. A method of              Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
performing dynamic add       (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which
and drop in a WDM            is a wavelength separating-routing apparatus.
optical network,


                                                                     59
              Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 60 of 76
                                                                                                          CONFIDENTIAL


comprising:   Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
              (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which
              is a wavelength separating-routing apparatus.

              Several documents detail the functionality of Cisco’s ROADM products, including:
                  “Data Sheet: 40-Channel Reconfigurable Optical Add/Drop Multiplexing Portfolio for the Cisco
                     ONS 15454 Multiservice Transport Platform,” dated 1992-2007 (“ONS 15454 Data Sheet”);
                  “Data Sheet: Cisco NCS 2000 Service Line Cards,” dated 2013 (“NCS 2000 Data Sheet 1”);
                  “Data Sheet: Cisco Network Convergence System 2000 ROADM and Amplifier Line Cards,” dated
                     2013 (“NCS 2000 Data Sheet 2”);
                  “Cisco ONS 15200 Series DWDM Systems,” from Cisco’s website
                     (www.cisco.com/c/en/us/products/optical-networking/ons-15200-series-dwdm-systems/index.html)
                     (“ONS 15200 Webpage”);
                  “Data Sheet: Cisco ONS 15216 C L-Band Splitter/Combiner Module for Cisco ONS 15454 MSTP”
                     dated 1992-2005 (“ONS 15200 Data Sheet”);
                  “Cisco NCS 2002 and NCS 2006 Line Card Configuration Guide, Release 10.x.x,” chapter titled
                     “Provisioning Reconfigurable Optical Add/Drop Cards,” which “describes the line cards deployed
                     in reconfigurable optical add/drop (ROADM) networks,” pp12-16, which focus on the “40-WSS-C
                     and 40-WSS-CE Card,” and pp 31-38, which focus on “Single Module ROADM (SMR-C) Cards”
                     (“ROADM Configuration Chapter”); and
                  information and documents available from Cisco’s website (www.cisco.com) (“Website”).

              According to Cisco’s ONS 15454 Data Sheet:
              “The Cisco® ONS 15454 Multiservice Transport Platform (MSTP) (Figure 1) provides a comprehensive,
              intelligent dense wavelength-division multiplexing (DWDM) solution for expanding metropolitan (metro)
              and regional bandwidth.”

              Figure 1 is labeled as “40-Channel Wavelength Cross-Connect (40-WXC), Wavelength Selective Switch
              (40-WSS), Multiplexer (40-MUX), and Demultiplexer (40-DMX) Units.”

              “While Wavelength Selective Switch (WSS) units provide degree-2 type reconfigurability (drop
              wavelength in a node vs. let it pass through the node), an ROADM node based on 40-WXC units can
              support up to degree-8 reconfigurability. This means that for each wavelength it is possible to decide if it


                                                      60
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 61 of 76
                                                                                         CONFIDENTIAL


has to be locally dropped or routed to any of the other 7 pass-through directions of the node. Such a
capability not only enhances the flexibility of the DWDM transport network but also dramatically reduces
the need for costly transponders to perform optical-to-electrical-to-optical conversion (typically 2
transponders/crossponders per add/drop channel or wavelength).”

“As even in complex mesh network topologies it is likely that degree-2 reconfigurability would be enough
for most of the node, the 40-channel ROADM portfolio includes also two different versions of the 40-WSS
units, one operating on the odd channels of the C band spectrum (40-WSS-C) and the other one operating
on the even channels of the C band spectrum (40-WSS-CE). The units can be used in conjunction with
existing 32-channel ROADM solutions and with 40-WXC units to provide the greatest degree of flexibility
for Cisco ONS 15454 MSTP deployments.”

“Embedded automatic power control mechanisms feature the possibility to interface with different types of
DWDM units without requiring external attenuators. Used in conjunction with the 40-channel Multiplexer
and 40-channel Demultiplexer allows to manage local add/drop traffic of the specific direction supported by
the 40-WXC unit.”

“Embedded automatic power control mechanisms feature the possibility to interface with different type of
DWDM units without requiring external attenuators.”

A chart in Cisco’s ONS 15454 Data Sheet lists the components within the 40-Channel ROADM Units,
including a “40-Channel Wavelength Selective Switch”

The following figure 3 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 40-Channel Degree-2
ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a
Cisco’s ROADM:




                                       61
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 62 of 76
                                                                                    CONFIDENTIAL




The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a
Cisco’s ROADM and how Cisco’s ROADM can add and drop signals:




                                     62
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 63 of 76
                                                                                  CONFIDENTIAL




According to Cisco’s ONS 15200 Data Sheet and ONS 15200 Webpage, both of which describe the ONS
15200 series of Cisco products, the ONS 15216 is the front end to the WSS ROADM in the ONS 15454.
The ONS 15216 and ONS 15454 are integral to one another, so the ONS 15216 cannot work without the
ONS 15454 and vice versa.

According to Cisco’s ONS 15200 Webpage, “Cisco ONS 15200 Series DWDM Systems consist of



                                    63
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 64 of 76
                                                                                           CONFIDENTIAL


intuitive, compact, passive devices used in a variety of applications. These range from low latency, point-
to-point data center interconnect to passive or reconfigurable optical add/drop multiplexer- (ROADM)
based metropolitan rings.”

According to Cisco’s ONS 15200 Data Sheet, Figure 3 describes “Cisco ONS 15216 C+L-Band
Splitter/Combiner Module Deployed in a Cisco ONS 15454 MSTP ROADM Node” and depicts the
relationship of Cisco’s 15200 series products with Cisco’s 15454 ROADM as follows:




According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards are
“single-slot 40-channel single module ROADM (SMR-C) cards” and they “integrate the following
functional blocks onto a single line card:
“• Optical preamplifier
• Optical booster amplifier


                                        64
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 65 of 76
                                                                                         CONFIDENTIAL


• Optical service channel (OSC) filter
• 2x1 wavelength cross-connect (WXC) or a 4x1 WXC
• Optical channel monitor (OCM)”

According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards “can
manage up to 40 channels spaced at 100GHz on each port.”

Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop cards describes
the “40-WSS-C and 40-WSS-CE Card” as follows:

“The double-slot 40-channel wavelength selective switch C-band (40-WSS-C) or the double-slot 40-
channel wavelength selective switch even-channel C-band (40-WSS-CE) card switches 40 ITU-T 100-
GHz-spaced channels identified in the channel plan (Table 4: Channel Allocation Plan or Table 5: Channel
Allocation Plan) and sends them to dedicated output ports. The 40-WSS-C or 40-WSS-CE card is
bidirectional and optically passive. The card can be installed in Slots 1 to 6 and 12 to 17

“The 40-WSS-C or 40-WSS-CE features include:
• Receipt of an aggregate DWDM signal into 40 output optical channels from the Line receive port (EXP
RX) in one direction and from the COM-RX port in the other direction.
• Per-channel optical power monitoring using photodiodes.
• Signal splitting in a 70%-to-30% ratio, sent to the 40-DMX-C (or 40-DMX-CE) for dropping signals, then
to the other 40-WSS-C (or 40-WSS-CE) card.
• Aggregate DWDM signal monitoring and control through a variable optical attenuator (VOA). In the case
of electrical power failure, the VOA is set to its maximum attenuation for safety purposes. A manual VOA
setting is also available.”

“Within the 40-WSS-C or 40-WSS-CE card, the first AWG opens the spectrum and each wavelength is
directed to one of the ports of a 1x2 optical switch. The same wavelength can be passed through or stopped.
If the pass-through wavelength is stopped, a new channel can be added at the ADD port. The card’s second
AWG multiplexes all of the wavelengths, and the aggregate signal is output through the COM-TX port.”

“The 40-WSS-C or 40-WSS-CE has eight types of ports:
• ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an



                                       65
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 66 of 76
                                                                                       CONFIDENTIAL


individual switch element that selects whether an individual channel is added. Each add port has optical
power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
card also has one LC-PC-II optical connector for the main input.
• COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”




                                      66
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 67 of 76
                                                                                     CONFIDENTIAL




According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality
as follows:

“The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card
to implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel
level using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-
WSS-CE) card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-
DMX-CE) single-slot cards (for a total of six slots in the chassis).”

According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
functionality as follows:

“The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card.
The following table lists the physical diode descriptions.”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco provides a ROADM as follows:



                                     67
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 68 of 76
                                                                                        CONFIDENTIAL


“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which includes several WSS devices:




Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
“MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.




                                       68
                            Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 69 of 76
                                                                                                                      CONFIDENTIAL


separating an input      Using its ROADMs, Cisco and others, acting at the direction and/or control of Cisco, separate said multi-
multi-wavelength optical wavelength optical signal into spectral channels.
signal into spectral
channels;                The Cisco ROADMs include a wavelength separator, for separating multi-wavelength optical signal from
                         said input port into spectral channels.

                            The Cisco ROADMs include a wavelength-selective device for spatially separating said spectral channels.

                            According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                            (“switching module”). The switching module includes a a wavelength-selective device for spatially
                            separating said spectral channels.

imaging each of said        Using its ROADMs, Cisco and others, acting at the direction and/or control of Cisco, images each of said
spectral channels onto a    spectral channels onto a corresponding beam-deflecting element.
corresponding beam-
deflecting element; and     According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                            (“switching module”). The switching module includes a beam-focuser, for imaging each of said spectral
                            channels onto a corresponding beam-deflecting element.

controlling dynamically     Using its ROADMs, Cisco and others, acting at the direction and/or control of Cisco, dynamically and
and continuously said       continuously control said beam-deflecting elements in two dimensions so as to combine selected ones of
beam-deflecting             said spectral channels into an output multi-wavelength optical signal and to control the power of the
elements in two             spectral channels combined into said output multi-wavelength optical signal.
dimensions so as to
combine selected ones       According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
of said spectral channels   (“switching module”). The switching module includes a spatial array of channel micromirrors positioned
into an output multi-       such that each channel micromirror receives one of said spectral channels, said channel micromirrors being
wavelength optical          pivotal about two axes and being individually and continuously controllable to reflect said corresponding
signal and to control the   received spectral channels into any selected ones of said output ports and to control the power of said
power of the spectral       received spectral channels coupled into said output ports.
channels combined into
said output multi-          According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide complete ROADM
wavelength optical          functionality and allow for the adding, dropping, multiplexing, switching, and routing of signals on an


                                                                   69
                            Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 70 of 76
                                                                                                                        CONFIDENTIAL


signal.                     individual wavelength level.

                            According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality
                            as follows:

                            “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card
                            to implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel
                            level using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-
                            WSS-CE) card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-
                            DMX-CE) single-slot cards (for a total of six slots in the chassis).”

                            According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
                            functionality as follows:

                            “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card.
                            The following table lists the physical diode descriptions.”

                            Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
                            “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

18. The method of claim     Using its ROADMs, Cisco and others, acting at the direction and/or control of Cisco, can drop
17, wherein said selected   wavelengths. Cisco’s ROADM devices include WSS-based switching module. The switching module can
ones of said spectral       be operated so that said selected ones of said spectral channels comprises a subset of said spectral channels,
channels comprises a        such that other non-selected ones of said spectral channels are dropped from said output multi-wavelength
subset of said spectral     optical signal.
channels, such that other
non-selected ones of        As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
said spectral channels      cards, Cisco’s ROADMs include various ports and its ROADMs operate so that they can add and drop
are dropped from said       specific spectral channels:
output multi-wavelength
optical signal.             “The 40-WSS-C or 40-WSS-CE has eight types of ports:
                            • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
                            individual switch element that selects whether an individual channel is added. Each add port has optical


                                                                    70
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 71 of 76
                                                                                        CONFIDENTIAL


power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
card also has one LC-PC-II optical connector for the main input.
• COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADMs include various ports and its ROADMs
operate so that they can add and drop specific spectral channels:

“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which depicts the various ports its ROADMs use to operate so that
they can add and drop specific spectral channels:




                                       71
                           Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 72 of 76
                                                                                                                   CONFIDENTIAL




19. The method of claim    Using its ROADMs, Cisco and others, acting at the direction and/or control of Cisco, can drop wavelengths
18, wherein said           and/or can reflect said non-selected ones of said spectral channels to one or more drop ports.
controlling comprises
reflecting said non-       As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
selected ones of said      cards, Cisco’s ROADMs include various ports and its ROADMs operate so that they can add and drop
spectral channels to one   specific spectral channels:
or more drop ports.
                           “The 40-WSS-C or 40-WSS-CE has eight types of ports:
                           • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
                           individual switch element that selects whether an individual channel is added. Each add port has optical
                           power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
                           client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
                           card also has one LC-PC-II optical connector for the main input.


                                                                 72
Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 73 of 76
                                                                                        CONFIDENTIAL


• COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
sends it to the optical splitter.
• COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
the OPT-BST card) for transmission outside of the NE.
• EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
in the same NE.
• EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
NE.
• DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

“The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
40-WSS-C or 40-WSS-CE Block Diagram:”

According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADMs include various ports and its ROADMs
operate so that they can add and drop specific spectral channels:

“The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
multidegree switching capabilities not only at the individual wavelength level but also with flexible
spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
multiplexing and demultiplexing to ROADM nodes.”

Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
Line Card N-Degree ROADM Layout,” which depicts the various ports its ROADMs use to operate so that
they can add and drop specific spectral channels:




                                       73
                           Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 74 of 76
                                                                                                                     CONFIDENTIAL




20. The method of claim    Using its ROADMs, Cisco and others, acting at the direction and/or control of Cisco, image other spectral
17 further comprising      channels onto other corresponding beam-deflecting elements, and control dynamically and continuously
imaging other spectral     said other beam-deflecting elements so as to combine said other spectral channels with said selected ones of
channels onto other        said spectral channels into said output multi-wavelength optical signal.
corresponding beam-
deflecting elements, and   According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
controlling dynamically    (“switching module”). The switching module includes a beam-focuser, for imaging each of said spectral
and continuously said      channels onto a corresponding beam-deflecting element.
other beam-deflecting
elements so as to          According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
combine said other         (“switching module”). The switching module includes a beam-deflecting elements that are capable of
spectral channels with     being dynamically and continuously controlled so as to combine spectral channels and create a output
said selected ones of      multi-wavelength optical signal.


                                                                  74
                          Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 75 of 76
                                                                                                                    CONFIDENTIAL


said spectral channels
into said output multi-   According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide complete ROADM
wavelength optical        functionality and allow for the adding, dropping, multiplexing, switching, and routing of signals on an
signal.                   individual wavelength level.

                          According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality
                          as follows:

                          “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card
                          to implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel
                          level using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-
                          WSS-CE) card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-
                          DMX-CE) single-slot cards (for a total of six slots in the chassis).”

                          According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
                          functionality as follows:

                          “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card.
                          The following table lists the physical diode descriptions.”

                          Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
                          “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

21. The method of claim   Using its ROADMs, Cisco and others, acting at the direction and/or control of Cisco, focus said spectral
17, wherein said          channels onto said beam-deflecting elements.
imaging comprises
focusing said spectral    According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
channels onto said        (“switching module”). The switching module includes a beam-focuser, for imaging spectral channels onto
beam-deflecting           a beam-deflecting element.
elements.

22. The method of claim   Using its ROADMs as described in claim 17, Cisco and others, acting at the direction and/or control of
17 further comprising     Cisco, further monitor a power level in one or more of said selected ones of said spectral channels, and


                                                                  75
                          Case 3:14-cv-03348-EMC Document 25-2 Filed 04/18/14 Page 76 of 76
                                                                                                                   CONFIDENTIAL


monitoring a power        control an alignment between said input multi-wavelength optical signal and corresponding beam-
level in one or more of   deflecting elements in response to said monitoring.
said selected ones of
said spectral channels,   As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical
and controlling an        power monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a
alignment between said    variable optical attenuator.”
input multi-wavelength
optical signal and        In Cisco’s ONS 15454 Data Sheet, Cisco describes the servo-control mechanism in its ROADM by
corresponding beam-       explaining the dynamic control capabilities of its product as follows:
deflecting elements in
response to said          “Embedded automatic power control mechanisms allow interfacing with different types of DWDM units
monitoring.               without requiring external attenuators. Used in conjunction with Cisco ONS multiplexers and
                          demultiplexers, these mechanisms allow the management of local add/drop traffic in the specific direction
                          supported by the 80-WXC-C unit.

                          “The Cisco ONS 15454 80-WXC-C card operates on the ITU 50-GHz wavelength plan. The card integrates
                          automatic per-channel power monitor and control capabilities, providing node- and network-based
                          automatic-power-level management on each input and output port. Per-channel optical path selection is also
                          done in a completely automated way through Wavelength Path Provisioning (WPP) at the network level,
                          featuring end-to-end, point-and-click wavelength provisioning and easy SONET/SDH-like wavelength
                          management.”

                          Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
                          “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.




312051269.2




                                                                 76
